Exhibit 10.1

 

Execution Version

 

--------------------------------------------------------------------------------

 

$1,706,979,656

 

CREDIT AGREEMENT

 

dated as of October 15, 2012,
as Amended and Restated as of February 11, 2013

 

among

 

iSTAR FINANCIAL INC.,

 

 

THE BANKS PARTY HERETO,

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

BARCLAYS BANK PLC,
as Syndication Agent

 

and

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

 

BARCLAYS BANK PLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

Section 1.1.

 

Definitions

 

1

Section 1.1.

 

Accounting Terms and Determinations

 

20

Section 1.2.

 

Types of Borrowings

 

21

 

 

 

 

 

ARTICLE II THE LOANS

 

21

 

 

 

Section 2.1.

 

Commitments to Lend

 

21

Section 2.2.

 

Notice of Borrowing

 

21

Section 2.3.

 

Notice to Banks; Funding of Loans

 

21

Section 2.4.

 

Repayment of Loans

 

22

Section 2.5.

 

Notes

 

23

Section 2.6.

 

Method of Electing Interest Rates

 

23

Section 2.7.

 

Interest Rates

 

24

Section 2.8.

 

Fees

 

25

Section 2.9.

 

Maturity Date

 

25

Section 2.10.

 

Optional Prepayments

 

25

Section 2.11.

 

Mandatory Prepayments

 

26

Section 2.12.

 

General Provisions as to Payments

 

27

Section 2.13.

 

Non-Pro Rata Prepayments

 

28

Section 2.14.

 

Funding Losses

 

28

Section 2.15.

 

Computation of Interest and Fees

 

28

Section 2.16.

 

Use of Proceeds

 

28

Section 2.17.

 

Payments

 

28

Section 2.18.

 

Collateral

 

29

 

 

 

 

 

ARTICLE III CONDITIONS

 

29

 

 

 

Section 3.1.

 

Closing

 

29

Section 3.2.

 

Condition to Restatement Effective Date

 

33

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

34

 

 

 

Section 4.1.

 

Existence and Power

 

34

Section 4.2.

 

Power and Authority; Enforceable Obligation

 

34

Section 4.3.

 

No Violation

 

34

Section 4.4.

 

Financial Information

 

35

Section 4.5.

 

Litigation

 

35

Section 4.6.

 

Compliance with ERISA

 

35

Section 4.7.

 

Environmental

 

36

Section 4.8.

 

Taxes

 

37

Section 4.9.

 

Full Disclosure

 

37

Section 4.10.

 

Solvency

 

38

 

i

--------------------------------------------------------------------------------


 

Section 4.11.

 

Use of Proceeds

 

38

Section 4.12.

 

Governmental Approvals

 

38

Section 4.13.

 

Investment Company Act

 

38

Section 4.14.

 

Principal Offices

 

38

Section 4.15.

 

REIT Status

 

38

Section 4.16.

 

Intellectual Property

 

38

Section 4.17.

 

Judgments

 

38

Section 4.18.

 

No Default

 

38

Section 4.19.

 

Licenses, etc.

 

39

Section 4.20.

 

Compliance with Law

 

39

Section 4.21.

 

No Burdensome Restrictions

 

39

Section 4.22.

 

Brokers’ Fees

 

39

Section 4.23.

 

Labor Matters

 

39

Section 4.24.

 

Insurance

 

39

Section 4.25.

 

Organizational Documents

 

40

Section 4.26.

 

Unencumbered Assets

 

40

Section 4.27.

 

Ownership of Property; Liens

 

40

Section 4.28.

 

Loan Parties

 

40

Section 4.29.

 

Security Documents

 

40

 

 

 

 

 

ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

 

41

 

 

 

Section 5.1.

 

Information

 

41

Section 5.2.

 

Payment of Obligations

 

44

Section 5.3.

 

Maintenance of Property; Insurance; Leases

 

44

Section 5.4.

 

Maintenance of Existence

 

44

Section 5.5.

 

Compliance with Laws

 

44

Section 5.6.

 

Inspection of Property, Books and Records

 

45

Section 5.7.

 

Existence

 

45

Section 5.8.

 

Deposit Accounts

 

45

Section 5.9.

 

Independent Director

 

46

Section 5.10.

 

Condominium Sales

 

46

Section 5.11.

 

Restricted Payments

 

47

Section 5.12.

 

Restriction on Fundamental Changes

 

47

Section 5.13.

 

Changes in Business

 

48

Section 5.14.

 

Borrower Status

 

48

Section 5.15.

 

Other Indebtedness

 

48

Section 5.16.

 

Liens

 

48

Section 5.17.

 

Coverage Ratio

 

49

Section 5.18.

 

Forward Equity Contracts

 

49

Section 5.19.

 

Restrictive Agreements

 

49

Section 5.20.

 

Limitation on Activities of the Collateral SPVs

 

49

Section 5.21.

 

Transactions with Affiliates

 

50

 

 

 

 

 

ARTICLE VI DEFAULTS

 

50

 

 

 

Section 6.1.

 

Events of Default

 

50

 

ii

--------------------------------------------------------------------------------


 

Section 6.2.

 

Rights and Remedies

 

53

Section 6.3.

 

Notice of Default

 

54

Section 6.4.

 

Distribution of Proceeds after Default

 

54

 

 

 

 

 

ARTICLE VII THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

 

54

 

 

 

Section 7.1.

 

Appointment and Authorization

 

54

Section 7.2.

 

Agency and Affiliates

 

54

Section 7.3.

 

Action by Agents

 

55

Section 7.4.

 

Consultation with Experts

 

55

Section 7.5.

 

Liability of Agents

 

56

Section 7.6.

 

Indemnification

 

56

Section 7.7.

 

Credit Decision

 

57

Section 7.8.

 

Successor Agent

 

57

Section 7.9.

 

Consents and Approvals

 

58

Section 7.10.

 

Proofs of Claim

 

58

 

 

 

 

 

ARTICLE VIII CHANGE IN CIRCUMSTANCES

 

59

 

 

 

Section 8.1.

 

Basis for Determining Interest Rate Inadequate or Unfair

 

59

Section 8.2.

 

Illegality

 

59

Section 8.3.

 

Increased Cost and Reduced Return

 

60

Section 8.4.

 

Taxes

 

61

Section 8.5.

 

Base Rate Loans Substituted for Affected Eurodollar Loans

 

66

 

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

66

 

 

 

Section 9.1.

 

Notices

 

66

Section 9.2.

 

No Waivers

 

67

Section 9.3.

 

Expenses; Indemnification

 

67

Section 9.4.

 

Sharing of Set-Offs

 

68

Section 9.5.

 

Amendments and Waivers

 

69

Section 9.6.

 

Successors and Assigns

 

70

Section 9.7.

 

Governing Law; Submission to Jurisdiction; Judgment Currency

 

73

Section 9.8.

 

Counterparts; Integration; Effectiveness

 

74

Section 9.9.

 

WAIVER OF JURY TRIAL

 

74

Section 9.10.

 

Survival

 

74

Section 9.11.

 

Domicile of Loans

 

74

Section 9.12.

 

Limitation of Liability

 

74

Section 9.13.

 

Recourse Obligation

 

75

Section 9.14.

 

Confidentiality

 

75

Section 9.15.

 

USA Patriot Act

 

75

Section 9.16.

 

Acknowledgements

 

75

Section 9.17.

 

Releases of Guarantees and Liens

 

76

Section 9.18.

 

Exhibits

 

77

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

 

 

 

SCHEDULE 1.1A

 

Pledged Collateral List

 

 

SCHEDULE 1.1B

 

Permitted Liens

 

 

SCHEDULE 4.4(b)

 

Material Indebtedness

 

 

SCHEDULE 4.6(a)

 

Multiemployer Plans/Collective Bargaining Agreements

 

 

SCHEDULE Section 4.28

 

Loan Parties

 

 

SCHEDULE 4.29

 

Filing Jurisdictions

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

Form of Affiliate Subordination Agreement

 

 

EXHIBIT B-1

 

Form of Monthly Collateral Report

 

 

EXHIBIT B-2

 

Form of Semi-Annual Collateral Report

 

 

EXHIBIT C

 

Form of Guarantee Agreement

 

 

EXHIBIT D

 

Form of Note

 

 

EXHIBIT E

 

Form of Notice of Borrowing

 

 

EXHIBIT F

 

Form of Projections

 

 

EXHIBIT G

 

Form of Security Agreement

 

 

EXHIBIT H

 

Form of Assignment and Assumption

 

 

EXHIBIT I

 

Form of Prepayment Notice

 

 

EXHIBITS J 1-4

 

Forms of U.S. Tax Certificates

 

 

EXHIBIT K

 

Notice Addresses

 

 

EXHIBITS L 1-2

 

Forms of Bank Addendum

 

 

EXHIBIT M

 

Form of Reaffirmation

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of October 15, 2012, as amended and restated as of
February 11, 2013, among iSTAR FINANCIAL INC. (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
hereto, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, BARCLAYS BANK
PLC, as the Syndication Agent, and BANK OF AMERICA, N.A., as the Documentation
Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower entered into the Credit Agreement, dated as of October 15,
2012 (as heretofore amended, supplemented or otherwise modified, the “Existing
Credit Agreement”), with the several banks and other financial institutions or
entities from time to time parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and certain other parties;

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions set forth in Section 3.2; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence satisfaction of any of such obligations
and liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower (as
defined below) outstanding thereunder;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Restatement Effective Date (as defined below) the Existing Credit Agreement
shall be amended and restated in its entirety as follows:

 

ARTICLE I



DEFINITIONS

 

Section 1.1.           Definitions.  The following terms, as used herein, have
the following meanings:

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
administrative agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”,

 

--------------------------------------------------------------------------------


 

“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to vote ten percent
(10.0%) or more of the equity securities having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
equity securities or by contract or otherwise.

 

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit A pursuant to which intercompany
obligations and advances owed to any Loan Party are subordinated to the
Obligations.

 

“Agents” means, collectively, the Administrative Agent, the Documentation Agent,
the Syndication Agent, and J.P. Morgan Securities LLC, Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as Joint
Lead Arrangers, and Joint Bookrunners.

 

“Aggregate Valuation Amount” means, at any time, the aggregate Designated
Valuation Amount of all of the items of the Collateral at such time.  For
purposes of calculating the Aggregate Valuation Amount, “Collateral” shall
include the assets of Collateral LLCs.

 

“Agreement” means this Credit Agreement as the same may from time to time
hereafter be amended, restated, supplemented or otherwise modified.

 

“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

 

“Applicable Margin” means (i) 2.50% per annum in the case of Base Rate Loans and
(ii) 3.50% per annum in the case of Eurodollar Loans.

 

“Arranger” means J.P. Morgan Securities LLC, in its capacities as a Joint Lead
Arranger and a Joint Bookrunner hereunder.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Assignment and Assumption” means an Assignment and Assumption, in substantially
the form of Exhibit H hereto.

 

“Bank Addendum” means either an “Existing Bank” Addendum or a “Funding Bank”
Addendum, substantially in the form of Exhibit L-1 or Exhibit L-2, respectively.

 

“Banks” means each entity listed on the signature page to a Bank Addendum, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors.

 

“Base Eurodollar Rate” means a rate per annum equal to the rate for deposits in
Dollars with maturities comparable to the applicable Interest Period which
appears on Reuters Page LIBOR1 as of 11:00 A.M., London time, on the Quotation
Date; provided, however, if such rate does not appear on Reuters Page LIBOR1, or
if Reuters Page LIBOR1 is no longer available, the “Base Eurodollar Rate” shall
be determined by reference to such other comparable

 

2

--------------------------------------------------------------------------------


 

publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds Rate for
such day and (iii) the Eurodollar Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.00%; provided that the Base Rate with respect to the Loans shall not
at any time be less than 2.00% per annum.  Each change in the Base Rate shall
become effective automatically as of the opening of business on the date of such
change in the Base Rate, without prior written notice to the Borrower or the
Banks.

 

“Base Rate Borrowing” means a Borrowing in Dollars the interest on which is
calculated by reference to the Base Rate in accordance with the provisions of
this Agreement.

 

“Base Rate Loan” means a Loan in Dollars to be made by a Bank the interest on
which is calculated by reference to the Base Rate in accordance with the
provisions of this Agreement.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” has the meaning set forth in Section 1.2.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-1, P-1 and F-1 from S&P, Moody’s and Fitch, respectively
(or, if at any time neither S&P nor Moody’s nor Fitch shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative

 

3

--------------------------------------------------------------------------------


 

Agent); (e) domestic and foreign certificates of deposit or domestic time
deposits or foreign deposits or bankers’ acceptances (foreign or domestic) in
Dollars that are issued by a bank (I) which has, at the time of acquisition, a
long-term rating of at least A or the equivalent from S&P, Moody’s or Fitch and
(II) if a domestic bank, which is a member of the Federal Deposit Insurance
Corporation; (f) overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments, provided that the collateral supporting such repurchase
agreements shall have a value not less than 101% of the principal amount of the
repurchase agreement plus accrued interest; and (g) money market funds invested
in investments substantially all of which consist of the items described in
clauses (a) through (f) foregoing.

 

“Change of Control” means the occurrence of the event or events set forth in
Section 6.1(i) or Section 6.1(j).

 

“Closing Date” means the date on which the conditions to effectiveness of the
Existing Credit Agreement shall have been satisfied, which date is October 15,
2012.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, at any time, all of the assets of the Loan Parties upon
which a Lien is purported to be created by the Collateral Documents.  As the
context may require, “Collateral” also refers to assets of Collateral LLCs.  As
of the Closing Date, the Collateral (referring in certain cases to assets held
by Collateral LLCs) is as set forth on the Pledged Collateral List.  An item of
Collateral may, for example, initially be a Loan Asset and subsequently an Other
Real Estate Owned Asset or equity interests by virtue of a foreclosure or
similar proceeding or agreement or initially an Other Real Estate Owned Asset
and subsequently in part a Loan Asset by virtue of the consideration in a Third
Party Sale thereof consisting in part of a promissory note or similar obligation
(with any such resulting item sometimes being referred to as Replacement
Collateral).  Any non-cash consideration received in connection with a Third
Party Sale of an item of Collateral shall also constitute Collateral.

 

“Collateral Documents” means the Security Agreement, the Affiliate Subordination
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of the Borrower or any Guarantor under any Loan
Document.

 

“Collateral LLC” means any Subsidiary, other than a Collateral SPV, of the
Borrower that owns Loan Assets, Credit Tenant Lease Assets, Other Real Estate
Owned Assets, interests in Venture LLCs or other Collateral, in each case, the
equity interests in which are directly and wholly owned by one or more
Collateral SPVs.

 

“Collateral LLC Deposit Account” has the meaning set forth in Section 5.8(a).

 

“Collateral SPV” means iStar Tara Holdings LLC, SFI Belmont LLC or any other
special purpose entity of the Borrower formed to own and hold Collateral, in
each case (other

 

4

--------------------------------------------------------------------------------


 

than with respect to iStar Tara Holdings LLC), the equity interests in which are
directly and wholly owned by iStar Tara Holdings LLC or SFI Belmont LLC.

 

“Collateral SPV Deposit Account” has the meaning set forth in Section 5.8(a).

 

“Commitment” means, with respect to each Bank, the commitment of such Bank under
this Agreement to make a Loan hereunder and/or, in the case of an Existing Bank,
to convert its Existing Loans into a Loan hereunder, in each case on the
Restatement Effective Date, expressed as an amount representing the maximum
principal amount of the Loan to be made and/or converted by such Bank hereunder.
The initial amount of each Bank’s Commitment on the Restatement Effect Date is
as set forth, as applicable, on its Bank Addendum. The initial aggregate amount
of the Banks’ Commitments on the Restatement Effective Date is $1,706,979,656.

 

“Consolidated Subsidiary” means at any date (i) any Collateral SPV, (ii) any
Collateral LLC and (iii) any other Subsidiary or other entity which is
consolidated with the Borrower in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
the Borrower, on a consolidated basis, determined in accordance with GAAP.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation
including guarantees of completion and guarantees of representations and
warranties, provided, however, Contingent Obligations shall not include
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than as
described above) which have not yet been called on or quantified, of such Person
or of any other Person.  The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the Net Present Value of
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), through (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of the Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a

 

5

--------------------------------------------------------------------------------


 

Contingent Obligation in an amount equal to any such claim.  All matters
constituting “Contingent Obligations” shall be calculated without duplication.

 

“Conversion Amount” has the meaning, with respect to any Existing Bank, assigned
to the term “Conversion Amount” on such Bank’s Bank Addendum.

 

“Coverage Ratio” means, as of the last Business Day of any calendar month, the
ratio on such day of (A) the Aggregate Valuation Amount of the Collateral on
such day in which the Administrative Agent has a first priority perfected
security interest (other than Permitted Liens), provided that, with respect to
the first two calendar months in each fiscal quarter, such Aggregate Valuation
Amount shall be calculated net of the aggregate Principal Collateral Payments
(other than payments described in clauses (x), (y) and (z) of subsection (ii) of
the definition of “Principal Collateral Payments”) received by a Collateral SPV
or Collateral LLC as of such Business Day since the end of the fiscal quarter
most recently ended, to (B) the aggregate outstanding principal amount of the
Loans on such day (net of any Principal Collateral Payments received by the
Administrative Agent and which have not been applied to payment or prepayment of
the Loans).

 

“Credit Rating” means a rating assigned by a Rating Agency to the Borrower’s
senior unsecured long term indebtedness.

 

“Credit Tenant Lease Asset” means owned real property that is on the Pledged
Collateral List and identified therein as “CTL” or “NLA”.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.7(c).

 

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in the Security Agreement.

 

“Designated Valuation Amount” means, as of any date of determination, as to any
single asset included in Collateral, the book value of such asset at the end of
the fiscal quarter most recently ended prior to such date of determination,
determined by the Borrower in accordance with GAAP, consistently applied,
provided that in determining the book value of any asset included in Collateral
for purposes of this definition: (w) depreciation shall be added back to such
book value with respect to any Credit Tenant Lease Assets and Other Real Estate
Owned Assets; (x) all amounts accrued after March 16, 2011 with respect to any
Loan Asset on account of amounts which when received would constitute interest
payments for such Loan Asset shall be excluded from such book value with respect
to such Loan Asset, and any specific reserve allocated to such Loan Asset shall
be first applied in reduction of the amount of the interest accrual; (y) solely
with respect to those assets set forth in Part II of the report delivered
pursuant to Section 3.1(s), the book value of each listed asset shall be reduced
by the greater of (i) the aggregate specific reserves and impairments made since
the Closing Date in respect of such asset, determined in accordance with GAAP
and (ii) the amount set forth opposite such asset in Part II of such report; and
(z) such book value with respect to all assets (other than those assets
described in clauses (x) and (y) above) shall be net of any asset specific
reserves and

 

6

--------------------------------------------------------------------------------


 

impairments, all of the foregoing to be determined at the end of each fiscal
quarter in accordance with GAAP.

 

The Designated Valuation Amount of an asset included in Collateral shall be
reduced to zero (i) upon any loss or forgiveness arising out of any event of a
type described in Section 6.1(f) or (g) with respect to the obligor of a Loan
Asset, or any restructuring or similar agreement in lieu of such an event, in
any case with regard to which GAAP would require a write-down to zero or
(ii) upon such asset becoming Third Party Collateral.

 

“Documentation Agent” means Bank of America, N.A., in its capacity as
documentation agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Dollars” and “$” means the lawful money of the United States.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, the Borrower
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting,
directly or indirectly, from (i) the presence, or release into the environment,
of any Materials of Environmental Concern at any location, whether or not owned
by such Person or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

 

“Environmental Laws” means any and all federal, state, and local statutes, laws
(including common law), judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
licenses, agreements and other governmental restrictions relating to protection
of the environment or of human health or safety (as affected by exposure to
harmful or deleterious substances).

 

“Equity Consideration” means, in connection with a Third Party Sale of any
Collateral or a part thereof, consideration received by a Loan Party in the form
of a direct or indirect equity interest in the entity that purchases or is
otherwise the transferee of the asset sold so long as such entity does not own
any assets other than (x) such asset sold or (y) any other asset that previously
constituted Collateral or a part thereof that is subject of a Third Party Sale.

 

7

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
Any former member of the ERISA Group shall continue to be considered a member of
the ERISA Group within the meaning of this definition with respect to the period
such entity was member of the ERISA Group.

 

“Eurodollar Borrowing” has the meaning set forth in Section 1.2.

 

“Eurodollar Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market.

 

“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Eurodollar Loan” means a Loan in Dollars, the interest on which is calculated
by reference to the Eurodollar Rate, made or to be made by a Bank in accordance
with the applicable Notice of Borrowing.

 

“Eurodollar Rate” means with respect to any Interest Period applicable to a
Eurodollar Loan, an interest rate per annum obtained by dividing (i) the Base
Eurodollar Rate applicable to that Interest Period by (ii) a percentage equal to
100% minus the Eurodollar Reserve Percentage in effect; provided that the
Eurodollar Rate with respect to the Loans shall not at any time be less that
1.00% per annum.

 

“Eurocurrency Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Federal
Reserve Board (or any successor) under Regulation D, as Regulation D may be
amended, modified or supplemented, for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding $5,000,000,000 in respect of “Eurocurrency liabilities”
(or in respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Loans is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Bank to United States residents).

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Excluded Assets” means the assets listed on Schedule 4 to the Security
Agreement.

 

8

--------------------------------------------------------------------------------


 

“Existing Bank” means any Bank (under and as defined in the Existing Credit
Agreement) that has elected on its Bank Addendum to convert the Existing Loans
held by such Bank into Loans pursuant to such Bank Addendum.

 

“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.

 

“Existing Bank Commitment” means, as to any Existing Bank, the Conversion Amount
of such Bank.

 

“Existing Loans” means the Loans (as defined in the Existing Credit Agreement)
outstanding immediately prior to the Restatement Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day for such transactions as determined by the Administrative
Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower.

 

“Fitch” means Fitch Investor Services, Inc., or any successor thereto.

 

“Funding Bank Commitment” means as to any Bank, the portion of its Commitment
which appears under the heading “Commitment Funding Amount” on its Bank
Addendum.

 

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

9

--------------------------------------------------------------------------------


 

“Grantor” means each of the Collateral SPVs that is a party to the Security
Agreement.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Eurodollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or Section 8.5, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.

 

“Guarantee Agreement” means the Guarantee Agreement, dated as of the Closing
Date, entered into by each Guarantor, substantially in the form of Exhibit C, as
the same may be amended, modified or supplemented from time to time.

 

“Guarantors” means each of the Collateral SPVs and Collateral LLCs that, in each
case, is party to the Guarantee Agreement and other such guarantors as may from
time to time be added, by a supplement to the Guarantee Agreement in a form
reasonably satisfactory to the Administrative Agent.

 

“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of
(x) the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of Interest Rate Contracts and foreign exchange contracts, net of liabilities
owed to such Person by the counterparties thereon; (d) all preferred stock
subject (upon the occurrence of any contingency or otherwise) to mandatory
redemption; and (e) all contingent contractual obligations with respect to any
of the foregoing.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

10

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to each Eurodollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2 or 3 months (or, if available to all Banks, fourteen (14) days)
thereafter as the Borrower may elect in the applicable Notice of Interest Rate
Election; provided, that:

 

(a)  any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Eurodollar Business Day;

 

(b)  any Interest Period which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

 

(c)  no Interest Period may end later than the Maturity Date.

 

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

 

“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of the
Borrower on the consolidated financial statements of the Borrower.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or of Baa3 or better from Moody’s. In
the event that the Borrower receives Credit Ratings from S&P and Moody’s, and
such Credit Ratings are not equivalent, the lower of such two (2) Credit Ratings
shall be used to determine whether an Investment Grade Rating was achieved.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Consolidated Subsidiary shall be deemed to own subject to a Lien any asset which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means any loan made pursuant to this Agreement or any Existing Loan
converted into a Loan pursuant to this Agreement.

 

“Loan Assets” means senior or subordinated loans that may be either fixed or
variable rate, including, without limitation, first mortgages, second mortgages,
mezzanine loans, repurchase agreements, participations in loans, interim
facilities, corporate loans, debt securities, “B” notes and collateralized
mortgage-backed securities.

 

11

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, any Note, the Guarantee Agreement, the
Reaffirmation and each Collateral Document.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loan Party Investment” means, as to any asset included in Collateral (a) any
cash expenditures by a Loan Party after the Closing Date with respect to such
asset constituting any additional invested cash expenditures which result in the
increase from the Closing Date of the basis of such Loan Party in such asset or
(b) in the case of a Loan Asset, any additional funding provided by the Loan
Parties after the Closing Date.

 

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the Loan Parties, taken as a
whole, to perform their respective obligations under the Loan Documents, or
(ii) the ability of the Administrative Agent or the Banks to enforce the Loan
Documents.

 

“Material Default” means (i) any Default resulting from the Borrower’s failure
to pay any principal of any Loan hereunder, including any mandatory prepayment
hereunder, or any interest due on any Loan or any fees or other amount payable
hereunder, (ii) any Default resulting from the Borrower’s failure to be in
compliance with any covenant contained in Section 5.1(a), (b), (c) or
(d)(i) (provided that the officer of the Borrower that, in such case, has
obtained knowledge of the applicable Default or Event of Default is any of the
president, chief executive officer, chief financial officer or chief operating
officer of the Borrower or any officer performing the customary duties of any
such position), 5.8, 5.11, 5.15 or 5.17, including on a pro forma basis after
giving effect to any relevant transaction or (iii) any other material Default as
to which the Borrower shall have received written notice.

 

“Materials of Environmental Concern” means and includes any pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products, and any other substances regulated pursuant
to, or that could give rise to liability under, Environmental Law.

 

“Maturity Date” means the date when all Obligations hereunder shall be due and
payable, which shall be October 15, 2017 unless otherwise accelerated pursuant
to the terms hereof.

 

“Monthly Collateral Report” means, for any period, the report delivered pursuant
to Section 5.1(i)(A), substantially in the form of Exhibit B-1, which shall
include without limitation the Aggregate Valuation Amount, all Principal
Collateral Payments and Loan Party Investments made, and proceeds of Recovery
Events received, during such period.

 

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has at
any time after September 25,

 

12

--------------------------------------------------------------------------------


 

1980 made contributions or has been required to make contributions (for these
purposes any Person which ceased to be a member of the ERISA Group after
September 25, 1980 will be treated as a member of the ERISA Group).

 

“Net Present Value” means, as to a specified or ascertainable Dollar amount, the
present value, as of the date of calculation of any such amount using a discount
rate equal to the Base Rate in effect as of the date of such calculation.

 

“Non-Excluded Taxes” has the meaning set forth in Section 8.4(a).

 

“Non-Performing Loan Assets” means any Loan Asset classified as non-performing
in accordance with the Borrower’s internal procedures, consistent with past
practice.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) for all purposes other than Section 6.1(e) hereof, any Subsidiary (provided
that if a Subsidiary is a partnership, there is no recourse to the Borrower as a
general partner of such partnership); provided that if any portion of
Indebtedness is so limited, then such portion shall constitute Non-Recourse
Indebtedness and only the remainder of such Indebtedness shall constitute
Recourse Debt; provided, further, however, that personal recourse of the
Borrower for any such Indebtedness for fraud, misrepresentation, misapplication
of cash, waste, Environmental Claims and liabilities and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financing of
real estate shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Indebtedness.

 

“Notes” means any promissory notes of the Borrower, substantially in the form of
Exhibit D hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a notice from the Borrower in accordance with
Section 2.2 and substantially in the form attached hereto as Exhibit E.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

 

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower (including interest accruing after
the maturity of the Loans and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), from time to time owing
to the Administrative Agent, any other Agent or any Bank under or in connection
with the Loans under this Agreement or any other Loan Document.

 

“Other Equity Consideration” means, in connection with a Third Party Sale of any
Collateral or a part thereof, or any partial refinancing or partial repayment of
a Loan Asset, any equity-related interest (such as a profit-sharing interest,
warrant, option, earn out or other “equity kicker”) received by a Loan Party
other than Equity Consideration.

 

13

--------------------------------------------------------------------------------


 

“Other Real Estate Owned Assets” means properties acquired by foreclosure or by
deed-in-lieu of foreclosure in partial or total satisfaction of Non-Performing
Loan Assets and the assets on the Pledged Collateral List identified as “REO”.

 

“Other Taxes” has the meaning set forth in Section 8.4(b).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“Participant Register” has the meaning set forth in Section 9.6(b).

 

“Patriot Act” has the meaning set forth in Section 9.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” means:

 

(a)  Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

 

(b)  statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than ninety (90) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

 

(c)  utility deposits and other deposits or pledges to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(d)  easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to the Borrower’s
owner’s title insurance policies, except in connection with any Indebtedness,
for any of the Borrower’s Real Property Assets, so long as the foregoing do not
interfere in any material respect with the use or ordinary conduct of the
business of the Borrower and do not diminish in any material respect the value
of the Property to which such Permitted Lien is attached;

 

(e)  (I) Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within forty-five (45) days after the date such Lien or judgment is entered or
filed against the Borrower, or any Loan Party, or (II) Liens which are being
contested in good faith by appropriate proceedings for review and in respect of
which there shall have been secured

 

14

--------------------------------------------------------------------------------


 

a subsisting stay of execution pending such appeal or proceedings and as to
which the subject asset is not at risk of forfeiture;

 

(f)  Liens on the Collateral not otherwise described in this definition of
“Permitted Liens” but existing as of the Closing Date and listed on Schedule
1.1B;

 

(g)  Liens in favor of any Collateral SPV; and

 

(h)  Liens created pursuant to the Collateral Documents in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Permitted Second Lien Debt” means Indebtedness issued or incurred by the
Borrower after the Closing Date that is secured by a second priority security
interest in the Collateral, subject in all cases to the first priority Lien
granted in favor of the Administrative Agent pursuant to the Collateral
Documents; provided that the Administrative Agent shall have entered into an
intercreditor agreement with the holders or representatives of such Indebtedness
on market terms and in form and substance reasonably acceptable to the
Administrative Agent; provided further that such Indebtedness (i) is issued or
incurred in exchange for, or to refinance, Indebtedness issued by the Borrower
and its Subsidiaries prior to the Closing Date that has a scheduled maturity on
or prior to the Maturity Date, (ii) reflects terms that do not provide for any
scheduled repayment, mandatory repayment or redemption or sinking fund
obligations prior to the Maturity Date and (iii) contains covenants, events of
default and other terms that are not more restrictive to the Borrower than
(x) those contained herein, in the case of such Indebtedness in the form of bank
financing or credit facilities under credit or loan agreements and (y) those
contained in the indentures in effect as of the Closing Date governing the
Borrower’s existing senior unsecured notes, in the case of such Indebtedness in
the form of debt securities, bonds or notes.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group, (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group or (iii) to which any member of the ERISA Group has
had liability within the previous five years.

 

“Pledged Collateral List” means the list of Collateral set forth on Schedule
1.1A.

 

“Pledged Collateral LLC” means a Collateral LLC, the equity interests in which
constitute Collateral.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its “prime rate”.

 

15

--------------------------------------------------------------------------------


 

“Principal Collateral Payments” means, with respect to each item of Collateral
(i) any payments or prepayments in cash of principal on account of Loan Assets
and (ii) the net cash proceeds of any sales or other cash realizations on
account of any Collateral (including (x) fifty percent (50%) of any settlement
payments or deposits arising out of or received in connection with failed Third
Party Sales (net of customary transaction expenses incurred by the Loan Parties
in connection therewith),  (y) proceeds from a Recovery Event (net of customary
transaction expenses incurred by the Loan Parties in connection therewith to the
extent not used, or committed to be used, for repair or replacement in
compliance with Section 5.8) and (z) one hundred percent (100%) of any proceeds
or payments received by any Loan Party on account of Other Equity
Consideration)) in each case with respect to clauses (i) and (ii) above, to the
extent such assets are included in the Collateral or are owned by a Pledged
Collateral LLC.  For the avoidance of doubt, no Loan Party Investment, no rental
or lease payments, no interest payments and no payment of fees (other than as
expressly described in clause (ii) above) received by a Loan Party from or on
account of an item of Collateral shall constitute Principal Collateral Payments.

 

“Pro Rata Share” means, for any Bank at any time, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks’ Commitments.

 

“Projections” means the projected cash flows of the Borrower and its
Consolidated Subsidiaries, substantially in the form of Exhibit F hereto.

 

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.

 

“Qualified Capital Stock” means capital stock of the Borrower that does not
mature and is not, by its terms or upon the happening of any event other than
the occurrence of a Change of Control of the Borrower, mandatorily redeemable or
redeemable at the sole option of the holder thereof, in each case on or prior to
the six-month anniversary of the Maturity Date.

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two Eurodollar Business Days before the first day of
such Interest Period.

 

“Rating Agencies” means, collectively, S&P and Moody’s.

 

“Reaffirmation” means the Reaffirmation, dated as of the Restatement Effective
Date, made by the Grantors and the Guarantors, substantially in the form of
Exhibit M, as the same may be amended, modified or supplemented from time to
time.

 

“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which such Person’s interest therein is characterized as equity according to
GAAP) owned directly or indirectly by such Person at such time.

 

“Recourse Debt” means Indebtedness other than Non-Recourse Indebtedness.

 

16

--------------------------------------------------------------------------------


 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim relating to any asset constituting Collateral (other
than Credit Tenant Lease Assets).

 

“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Collateral” means with respect to any item of Collateral, any
non-cash asset received in consideration of, or in exchange for, the
foreclosure, transfer, sale or other disposition of such item of Collateral.

 

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Loans with the incurrence by the Borrower or any of its Subsidiaries of
any Indebtedness having an effective interest cost or weighted average yield (as
determined by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
underwriting, commitment or similar fees in connection therewith) that is less
than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Loans; provided that
a new or replacement loan incurred in connection with a Change of Control under
Section 6.1(j) shall not be deemed a “Repricing Transaction” for purposes of
this Agreement.

 

“Required Banks” means at any time Banks having or holding more than 50% of
(i) until the Restatement Effective Date, the aggregate amount of all
Commitments then in effect and (ii) thereafter, the aggregate unpaid principal
amount of the Loans then outstanding hereunder.

 

“Restatement Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.8 and all of the conditions precedent set forth in
Section 3.2 are satisfied.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Debt” means Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien listed in clauses (a) - (e) of the definition
thereof set forth herein) on any Property owned or leased by the Borrower or any
Consolidated Subsidiary (it being understood that Indebtedness of any Subsidiary
(other than a Guarantor) that is material to the value of such Subsidiary’s
assets shall be Secured Debt).

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness,

 

17

--------------------------------------------------------------------------------


 

secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities,” or any certificates of interest,
shares, or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, and shall include Indebtedness which would be required to be included
on the liabilities side of the balance sheet of the Borrower in accordance with
GAAP, but shall not include any Cash or Cash Equivalents or any evidence of the
Obligations.

 

“Securities Account Control Agreement” means, individually and collectively,
each “Securities Account Control Agreement” referred to in the Security
Agreement.

 

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
made by the Grantors in favor of the Administrative Agent, substantially in the
form of Exhibit G, as the same may be amended, modified or supplemented from
time to time.

 

“Semi-Annual Collateral Report” means, for any period, the report delivered
pursuant to Section 5.1(i)(B), substantially in the form of Exhibit B-2.

 

“Solvent” means that, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured..

 

“Subsidiary” means any corporation, trust or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

 

“Syndication Agent” means Barclays Bank PLC in its capacity as syndication agent
hereunder and its permitted successors in such capacity in accordance with the
terms of this Agreement.

 

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes, including any interest, additions to tax or penalties applicable thereto.

 

18

--------------------------------------------------------------------------------


 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan, (v) any failure to make by its due date
any required installment under Section 430(j) of the Code with respect to any
Plan, any failure by the Borrower or any member of the ERISA Group to make any
required contribution to any Multiemployer Plan, or any failure to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code), whether or not waived, shall exist with respect to any
Plan, any Lien in favor of the PBGC, a Plan, or a Multiemployer Plan shall arise
on the assets of the Borrower or any member of the ERISA Group, or there shall
be any determination that any Plan is or is expected to be in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA), (vi) )
the Borrower or any member of the ERISA Group shall, or in the reasonable
opinion of the Required Banks is likely to, incur any liability in connection
with a withdrawal from any Plan in which it was a substantial employer, or the
withdrawal from, termination, Insolvency or Reorganization of, or “endangered”
or “critical” status (within the meaning of Section 432 of the Code or
Section 305 of ERISA) of, a Multiemployer Plan, (vi) a proceeding shall be
instituted by a fiduciary of any Multiemployer Plan against any member of the
ERISA Group, to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within 30 days thereafter, (vii) the provision by
the administrator of any Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA, (viii) the withdrawal by the Borrower or any member of
the ERISA Group from any Plan with two or more contributing sponsors or the
termination of any such Plan resulting in liability to any member of the ERISA
Group pursuant to Section 4063 or 4064 of ERISA, (ix) receipt from the Service
of notice of the failure of any Plan (or any other employee benefit plan
sponsored by the Borrower or any of its Subsidiaries which is intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any such employee benefit
plan to qualify for exemption from taxation under Section 501(a) of the Code or
(x any other event or condition that might reasonably constitute grounds for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability or encumbrance or Lien on the Real Property Assets
or any member of the ERISA Group under ERISA or the Code.

 

“Third Party Collateral” has the meaning set forth in Section 2.18(c)(iii).

 

“Third Party Sale” has the meaning set forth in Section 2.18(c)(ii).

 

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Borrower or the applicable Subsidiary plus capital
improvements) of real estate assets of the Borrower and its Subsidiaries on such
date, before depreciation and

 

19

--------------------------------------------------------------------------------


 

amortization of such real estate assets, determined on a consolidated basis in
accordance with GAAP.

 

“Unencumbered Assets” means the sum of (i) Undepreciated Real Estate Assets not
securing any portion of Secured Debt and (ii) all other assets (but excluding
intangibles and accounts receivable) of the Borrower and its Subsidiaries not
securing any portion of Secured Debt on a consolidated basis in accordance with
GAAP; provided that assets (including Undepreciated Real Estate Assets) of any
Subsidiary (other than a Guarantor) having Indebtedness that is material to the
value of such assets shall be excluded from Unencumbered Assets.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“United States” means the United States of America, including the fifty states
and the District of Columbia.

 

“Venture LLC” means (i) an Investment Affiliate that owns Loan Assets, Credit
Tenant Lease Assets and/or Other Real Estate Owned Assets and (ii) a Person that
is the owner of Loan Assets, Credit Tenant Lease Assets and/or Other Real Estate
Owned Assets whose financial results are consolidated under GAAP with the
financial results of Borrower on the consolidated financial statements of
Borrower, but whose ownership interests are not wholly-owned by a Collateral LLC
or Collateral SPV.

 

Section 1.1.           Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article V
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrower that the Required Banks
wish to amend Article V for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner reasonably satisfactory to the
Borrower and the Required Banks (provided that, notwithstanding anything to the
contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Financial Accounting Standards Board’s
Accounting Standards Codification (“ASC”) Topic 825, Financial Instruments (or
any other ASC Topic having a similar effect to value any Indebtedness or other
liabilities of any Group Member at “fair value”)).

 

20

--------------------------------------------------------------------------------


 

Section 1.2.           Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article II on the Restatement Effective Date, all of which Loans are of the same
type (subject to Article VIII) and, except in the case of Base Rate Loans, have
the same Interest Period.

 

ARTICLE II

 

THE LOANS

 

Section 2.1.           Commitments to Lend.  (a)  Each Bank severally agrees, on
the terms and conditions set forth in this Agreement, to (i) make a Loan in
Dollars to the Borrower on the Restatement Effective Date in a principal amount
equal to such Bank’s Funding Bank Commitment and/or (ii) convert all its
Existing Loans into Loans on the Restatement Effective Date in a principal
amount equal to such Bank’s Existing Bank Commitment, as applicable.  Any amount
of Loans repaid or prepaid may not be reborrowed.

 

(b)           The Loans may from time to time be (i) Eurodollar Loans or
(ii) Base Rate Loans or (iii) a combination thereof, as determined by the
Borrower and notified to the Administrative Agent in accordance with Section 2.2
and Section 2.6.

 

Section 2.2.           Notice of Borrowing.  The Borrower shall give the
Administrative Agent a Notice of Borrowing (which Notice of Borrowing must be
received by the Administrative Agent prior to 10:00 a.m., New York City time,
one Business Day (in the case of Base Rate Loans) and two Business Days’ notice
(in the case of Eurodollar Loans) prior to the anticipated Restatement Effective
Date) requesting that the Banks make the Loans and/or convert their Existing
Loans into Loans, as applicable, on the Restatement Effective Date and
specifying:

 

(i)            the amount to be borrowed;

 

(ii)           whether the Loans comprising such Borrowing are to be Base Rate
Loans or Eurodollar Loans;

 

(iii)          in the case of a Eurodollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period; and

 

(iv)          payment instructions for delivery of such Borrowing.

 

Section 2.3.           Notice to Banks; Funding of Loans.

 

(a)           Upon receipt of a Notice of Borrowing from the Borrower in
accordance with Section 2.2 hereof, the Administrative Agent shall, on the date
such Notice of Borrowing is received by the Administrative Agent, notify each
applicable Bank of the contents thereof and of such Bank’s share of such
Borrowing and of the interest rate applicable thereto and such Notice of
Borrowing shall not thereafter be revocable by the Borrower, unless the Borrower
shall pay any applicable expenses pursuant to Section 2.15.

 

21

--------------------------------------------------------------------------------


 

(b)           Not later than 12:00 p.m. (New York City time) on the Restatement
Effective Date, each Bank funding a Loan hereunder pursuant a “Funding Bank”
Addendum shall make available its Pro Rata Share of such Borrowing in Federal
funds immediately available in New York, New York, to the Administrative Agent
at its address referred to in Section 9.1.

 

(c)           Unless the Administrative Agent shall have received notice from a
Bank prior to the Restatement Effective Date that such Bank will not make
available to the Administrative Agent such Bank’s share of a Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the Restatement Effective Date accordance with this
Section 2.3 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank.  If and to the extent that such
Bank shall not have so made such share available to the Administrative Agent,
such Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, at the Federal Funds Rate,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent. If such Bank shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Bank’s Loan included in such Borrowing for purposes
of this Agreement.  If such Bank shall not pay to the Administrative Agent such
corresponding amount after reasonable attempts are made by the Administrative
Agent to collect such amounts from such Bank, the Borrower agrees to repay to
the Administrative Agent forthwith on demand such corresponding amounts together
with interest thereto, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at the interest rate applicable thereto one (1) Business Day after
demand. Nothing contained in this Section 2.3(c) shall be deemed to reduce the
Commitment of any Bank or in any way affect the rights of the Borrower with
respect to the Administrative Agent.  The failure of any Bank to make available
to the Administrative Agent such Bank’s share of any Borrowing in accordance
with Section 2.3(b) hereof shall not relieve any other Bank of its obligations
to fund its Commitment, in accordance with the provisions hereof.

 

(d)           Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to the Borrower in Federal funds immediately
available in accordance with, and on the date set forth in, the applicable
Notice of Borrowing.

 

Section 2.4.           Repayment of Loans.  The Loans shall be repaid in equal
consecutive quarterly installments, each due on the last Business Day of each
calendar quarter (except for the last such installment), beginning with the
calendar quarter ending on December 31, 2012, in an amount equal to one quarter
of one percent (0.25%) of the original principal amount of the Loans (under, and
as defined in, the Existing Credit Agreement and as adjusted to reflect any
prepayments thereof), with the remaining balance thereof payable on the Maturity
Date.  For avoidance of doubt, on and after the Restatement Effective Date the
amortization schedule in respect of the Loans shall be determined based on the
original principal amount of the Loans under, and as defined in, the Existing
Credit Agreement as of the Closing Date and giving effect to any prepayment
received after the Closing Date.

 

22

--------------------------------------------------------------------------------


 

Section 2.5.           Notes

 

(a)           Each Bank may, by notice to the Borrower and the Administrative
Agent, request that each of its Loans be evidenced by a Note in an amount equal
to the aggregate unpaid principal amount of such Loans. Any additional costs
incurred by the Administrative Agent, the Borrower or the Banks in connection
with preparing such a Note shall be at the sole cost and expense of the Bank
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Bank shall return such Note to the
Borrower.  Each such Note shall be in substantially the form of Exhibit D
hereto.  Upon the execution and delivery of any such Note, any existing Note
payable to such Bank shall be returned to the Borrower and replaced or modified
accordingly.  Each reference in this Agreement to the “Note” of such Bank shall
be deemed to refer to and include any or all of such Notes, as the context may
require.

 

(b)           Upon receipt of any Bank’s Note pursuant to Section 2.5(a), the
Administrative Agent shall forward such Note to such Bank.  Such Bank shall
record the date, amount, currency, type and maturity of each Loan made by it and
the date and amount of each payment of principal made by the Borrower, with
respect thereto, and may, if such Bank so elects in connection with any transfer
or enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of such Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

 

(c)           There shall be no more than ten (10) Eurodollar Group of Loans
outstanding at any one time.

 

Section 2.6.           Method of Electing Interest Rates.  (a)  The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Borrowing.  Thereafter,
the Borrower may from time to time elect to change or continue the type of
interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

(i)            if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Eurodollar Loans as of any
Eurodollar Business Day;

 

(ii)           if such Loans are Eurodollar Loans, the Borrower may elect to
convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Eurodollar Loans for an additional
Interest Period or additional Interest Periods, in each case effective on the
last day of the then current Interest Period applicable to such Loans, or on
such other date designated by the Borrower in the Notice of Interest Rate
Election, provided the Borrower shall pay any losses pursuant to Section 2.14.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Eurodollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice.  A Notice of Interest

 

23

--------------------------------------------------------------------------------


 

Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group of Loans, (ii) the
portion to which such Notice of Interest Rate Election applies, and the
remaining portion to which it does not apply, are each in the minimum amounts
required hereby, (iii) no Loan may be continued as, or converted into, a
Eurodollar Loan when any Event of Default has occurred and is continuing,
provided, however, that if and for so long as the Borrower shall have an
Investment Grade Rating from S&P and Moody’s, if the Borrower shall so request
and the Required Banks shall so elect, then a Loan may be continued as, or
converted into, a Eurodollar Loan when any Event of Default has occurred and is
continuing, and (iv) no Interest Period shall extend beyond the Maturity Date.

 

(b)           Each Notice of Interest Rate Election shall specify:

 

(i)            the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

 

(iii)          if the Loans comprising such Group of Loans are to be converted,
the new type of Loans and, if such new Loans are Eurodollar Loans, the duration
of the initial Interest Period applicable thereto; and

 

(iv)          if such Loans are to be continued as Eurodollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank with Loans affected thereby the same day as it receives such Notice of
Interest Rate Election of the contents thereof and the interest rates determined
pursuant thereto and such notice shall not thereafter be revocable by the
Borrower.  If the Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Eurodollar Loans, such
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto.

 

Section 2.7.           Interest Rates.

 

(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Eurodollar Loan pursuant to Section 2.6,
at a rate per annum equal to sum of the Base Rate plus the Applicable Margin for
Base Rate Loans for such day.

 

(b)           Each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Eurodollar Loans for such day plus the Eurodollar Rate applicable to such
Interest Period.

 

24

--------------------------------------------------------------------------------


 

(c)           In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, any overdue principal amount of the Loans and,
to the extent permitted under applicable law, overdue interest and fees in
respect of all Loans, shall bear interest at the annual rate equal to the sum of
the Base Rate and the Applicable Margin for Base Rate Loans and two percent
(2%), or, if any Loan shall have been continued as, or converted into, a
Eurodollar Loan, then, as to such Loan only, the sum of the Eurodollar Rate
applicable to such Loan and the Applicable Margin for Eurodollar Loans, and two
percent (2%) (collectively, the “Default Rate”).

 

(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

 

(e)           Interest on all Loans bearing interest at the Base Rate shall be
payable in arrears on the first Business Day of each calendar month. Interest on
all Loans bearing interest based on the Eurodollar Rate shall be payable in
arrears on the last Eurodollar Business Day of the applicable Interest Period.

 

Section 2.8.           Fees.

 

(a)           Fees. The Borrower agrees to pay to the Administrative Agent for
its own account and the account of the Agents such fees as may from time to time
be separately agreed upon among the Borrower and such Agents.

 

(b)           Fees Non-Refundable. All fees set forth in this Section 2.8 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable.  The obligation of the Borrower
to pay such fees in accordance with the provisions hereof shall be binding upon
the Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.

 

Section 2.9.           Maturity Date. Any Loans outstanding on the Maturity Date
(together with accrued interest thereon and all other Obligations) shall be due
and payable on such date.

 

Section 2.10.         Optional Prepayments.

 

(a)           The Borrower may, subject to the requirements of
Section 2.10(c) below and upon at least one (1) Business Day’s notice to the
Administrative Agent (which notice shall be substantially in the form of
Exhibit I hereto), prepay any Group of Base Rate Loans, in whole at any time, or
from time to time in part in amounts aggregating $1,000,000 or more, by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.  Each such optional prepayment made after the Closing Date
shall be applied to prepay ratably the Loans of the several Banks included in
such Group of Loans or Borrowing and shall be applied to the remaining
installments required to be paid pursuant to Section 2.4 in the direct order of
maturity.

 

25

--------------------------------------------------------------------------------


 

(b)           The Borrower may, subject to the requirements of
Section 2.10(c) below and upon at least three (3) Eurodollar Business Days’
notice to the Administrative Agent, given no later than 1:00 p.m. (New York
time) prepay all, or from time to time in part in amounts aggregating $5,000,000
or more, any Group of Eurodollar Loans as of the last day of the Interest Period
applicable thereto.  Except as provided in Article VIII, the Borrower may not
prepay all or any portion of the principal amount of any Eurodollar Loan prior
to the end of the Interest Period applicable thereto unless the Borrower shall
also pay any applicable expenses pursuant to Section 2.14. Any such prepayment
notice shall be given on or prior to the third (3rd) Eurodollar Business Day
prior to, but excluding, the date of prepayment to the Administrative Agent.
Each such optional prepayment made after the Closing Date shall be applied to
prepay ratably the Loans of the Banks included in any Group of Eurodollar Loans
and shall be applied to the remaining installments required to be paid pursuant
to Section 2.4 in the direct order of maturity.

 

(c)           In the event that, on or prior to December 31, 2013, the Borrower
(x) makes any prepayment of Loans in connection with any Repricing Transaction,
or (y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each Bank, (I) in the case of clause (x), a prepayment premium of 1%
of the amount of the Loans being prepaid and (II) in the case of clause (y), a
payment equal to 1% of the aggregate amount of the applicable Loans outstanding
immediately prior to such amendment.

 

(d)           Any amounts so prepaid pursuant to this Section 2.10(a) may not be
borrowed or reborrowed.

 

Section 2.11.         Mandatory Prepayments.

 

(a)           100% of Principal Collateral Payments received by or on behalf of
any Loan Party during the period from and including (x) initially, the Closing
Date through and including October 31, 2012 and (y) thereafter, (i) the first
day of each month through and including the fifteenth day of each month and
(ii) the sixteenth day of each month through and including the last day of each
month (each such period, a “Collection Period”) shall be applied no later than
four Business Days following such Collection Period toward the prepayment of the
Loans; provided, however, (x) to the extent the Coverage Ratio at the time of
any Principal Collateral Payment, as set forth in the most recent Monthly
Collateral Report delivered as of the date of such Principal Collateral Payment,
is greater than 1.375 to 1.00 but less than or equal to 1.50 to 1.00, then, no
later than four Business Days following the applicable Collection Period, 50% of
such Principal Collateral Payment shall be applied towards the prepayment of the
Loans and (y) to the extent the Coverage Ratio at the time of any Principal
Collateral Payment, as set forth in the most recent Monthly Collateral Report
delivered as of the date of such Principal Collateral Payment, is greater than
1.50 to 1.00, then 0% of such Principal Collateral Payment shall be applied
towards the prepayment of the Loans; provided further, that to the extent any
such Principal Collateral Payment in respect of any item of Collateral exceeds
the then Designated Valuation Amount for such asset, the Loan Parties may retain
the amount of such excess that represents a Loan Party Investment for such
asset.

 

26

--------------------------------------------------------------------------------


 

(b)           Each mandatory prepayment made after the Closing Date pursuant to
this Section 2.11 shall be applied ratably according to the outstanding
principal amount of the Loans then held by the Banks and shall be applied to the
remaining installments required to be paid pursuant to Section 2.4 in the direct
order of maturity.  The application of any mandatory prepayment pursuant to this
Section 2.11 shall be made, first, to Base Rate Loans, and second, to Eurodollar
Loans.  Each prepayment of the Loans under this Section 2.11 shall be
accompanied by accrued and unpaid interest thereon to the date of such
prepayment on the amount so prepaid.

 

Section 2.12.         General Provisions as to Payments.

 

(a)           The Borrower shall make each payment of the principal of and
interest on the Loans and fees hereunder, without set-off or counterclaim, by
initiating a wire transfer not later than 12:00 Noon (New York City time) on the
date when due, of Federal funds immediately available in New York, New York, to
the Administrative Agent at its address referred to in Section 9.1, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
maintained at the Administrative Agent shall constitute the making of such
payment to the extent of such funds held in such account.  The Administrative
Agent will promptly (and in any event within one (1) Business Day after receipt
thereof) distribute to each Bank its ratable share in accordance with the amount
of such Bank’s relevant outstanding Loans, of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 11:00 a.m. (New York City time) on any Business Day (or
Eurodollar Business Day, as applicable), and the Administrative Agent shall not
have distributed to any Bank its applicable share of such payment on such day,
the Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date the Administrative Agent distributes
such amount to such Bank, at the Federal Funds Rate.  Whenever any payment of
principal of, or interest on the Base Rate Loans or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day.  Whenever any payment of principal of, or
interest on, the Eurodollar Loans shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the immediately preceding Eurodollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with

 

27

--------------------------------------------------------------------------------


 

interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate.

 

Section 2.13.         Non-Pro Rata Prepayments.  Notwithstanding anything to the
contrary herein the Borrower, with the consent of the Banks whose Loans are to
be prepaid pursuant to this Section 2.13, shall be permitted to make non-pro
rata optional prepayments or purchases (subject to Section 9.6(c)) of Loans;
provided that (i) the Loans so prepaid or purchased are immediately cancelled,
(ii) in the case of any such prepayment pursuant to this Section 2.13 only, such
prepayment is effected pursuant to a “Dutch auction” in accordance with
procedures reasonably satisfactory to the Arranger to ensure that each Bank has
an opportunity to participate in such prepayment on a ratable basis in
proportion to the respective amounts of Loans offered by each Bank at the
relevant price and (iii) at the time of any such prepayment, or in the case of a
purchase, at the time the trade with respect thereto is entered into, no Default
or Event of Default has occurred or is continuing.

 

Section 2.14.         Funding Losses. If the Borrower makes any payment of
principal with respect to any Eurodollar Loan (pursuant to Article II,
Article VI or Article VIII or otherwise) on any day other than the last day of
the Interest Period applicable thereto, or if the Borrower fails to borrow any
Eurodollar Loans after notice has been given to any Bank in accordance with
Section 2.3(a), or if the Borrower shall deliver a Notice of Interest Rate
Election specifying that a Eurodollar Loan shall be converted on a date other
than the first (1st) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification by
such Bank of such loss or expense (which shall be delivered by each such Bank to
the Administrative Agent for delivery to the Borrower) for any resulting loss
(based on interest only, exclusive of fees, if any) or expense incurred by it
(or by an existing Participant in the related Loan), including, without
limitation, any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow, provided that such Bank shall have delivered to
the Administrative Agent and the Administrative Agent shall have delivered to
the Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error.

 

Section 2.15.         Computation of Interest and Fees. With respect to Base
Rate Loans, the rate of interest on which is calculated based on the Prime Rate
hereunder, interest thereon shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

 

Section 2.16.         Use of Proceeds. The Borrower shall use the proceeds of
the Loans to satisfy the condition in Section 3.2(a).

 

Section 2.17.         Payments.  If any Bank shall fail to make any payment
required to be made by it pursuant to Section 2.3(c) or Section 7.6, then the
Administrative Agent may, in its sole discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by it from
any Loan Party for the account of such Bank to

 

28

--------------------------------------------------------------------------------


 

satisfy such Bank’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.18.         Collateral.  (a)  The Obligations shall, at all times, be
secured by a perfected first priority security interest in the Collateral.

 

(b)           On the Closing Date, the Aggregate Valuation Amount of Collateral
shall not be less than $2,275,000,000.

 

(c)           The Borrower shall be entitled to withdraw (including the
appropriate release of liens) the Collateral (i) in connection with any payment
or prepayment in satisfaction of such Collateral, (ii) in connection with any
sale to a third party or other monetization of Collateral (that is not a payment
or prepayment) (any such sale or monetization, a “Third Party Sale”), provided
that in connection with any such Third Party Sale and after giving effect
thereto, either (I) no Material Default or Event of Default shall have occurred
and be continuing, or (II) a Material Default or Event of Default shall have
occurred and be continuing, but such Third Party Sale is consummated pursuant to
a binding commitment entered into at a time that no Material Default or Event of
Default had occurred and was continuing or would have resulted therefrom (it
being understood that the proceeds of any such Third Party Sale shall be applied
in accordance with Section 2.11) or (iii) to the extent an item of Collateral is
beneficially owned in part by a third party, following the collection of all
payments or other amounts owing to a Loan Party such that the beneficial
interest owned by such third party then constitutes the entire remaining
interest in such asset (such item, after giving effect to such collection,
“Third Party Collateral”).  Such withdrawal, and where appropriate release of
lien, shall be effected in accordance with Section 9.17 and the Collateral
Documents

 

In addition to withdrawals of Collateral otherwise permitted pursuant to this
Agreement or any other Loan Document, promissory notes and related transfer
documents, if any, constituting part of any Collateral (and any related
collateral) if requested by the Borrower at any time prior to the commencement
of a Foreclosure (as defined in the Security Agreement) in respect thereof,
shall be released by the Administrative Agent to the custody of the Borrower,
the applicable Grantor or its agents in escrow pending any enforcement action,
exercise of rights or other customary actions in lieu of enforcement or for the
purpose of correction of defects, if any, in each case in respect of any such
promissory notes and related collateral.  It is understood and agreed that any
Collateral released pursuant to the foregoing sentence shall remain Collateral
except in connection with a withdrawal otherwise permitted pursuant to this
Agreement or any other Loan Document.

 

ARTICLE III

 

CONDITIONS

 

Section 3.1.           Closing.  The Closing Date occurred on October 15, 2012,
the occurrence of which was conditioned on the satisfaction of the following
conditions:

 

29

--------------------------------------------------------------------------------


 

(a)           the Borrower as of the Closing Date shall have executed and
delivered to the Administrative Agent a Note or Notes for the account of each
Bank requesting the same dated the Closing Date and complying with the
provisions of Section 2.5 of the Existing Credit Agreement;

 

(b)           the Existing Credit Agreement shall have been duly executed by
each of the parties thereto;

 

(c)           each Guarantor shall have executed and delivered to the
Administrative Agent a duly executed original of the Guarantee Agreement;

 

(d)           each Grantor and the Administrative Agent shall have executed and
delivered to the Administrative Agent a duly executed original of the Security
Agreement and each other Collateral Document and each issuer of equity interests
pledged pursuant to the Security Agreement shall have executed and delivered to
the Administrative Agent an Acknowledgment and Consent in the form attached to
the Security Agreement;

 

(e)           the Administrative Agent shall have received duly executed
Affiliate Subordination Agreements;

 

(f)            the Administrative Agent shall have received any notes or other
evidence of Indebtedness (if any) representing Collateral pledged under the
Security Agreement and required to be delivered thereunder as of the Closing
Date and appropriate transfer documents with respect to any Loan Assets included
in the Collateral as of the Closing Date, signed in blank by the appropriate
Collateral SPV, the Collateral Account (as defined in the Security Agreement)
shall have been established; and, each document (including, without limitation,
any Uniform Commercial Code financing statement to be filed in the jurisdiction
of organization of each Grantor) required by the Security Agreement or under law
or reasonably requested by the Administrative Agent to be filed, registered,
recorded or delivered in order to create or perfect the Liens intended to be
created under the Security Agreement shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation (if
applicable);

 

(g)           the Administrative Agent shall have received opinions of
(i) Clifford Chance US LLP, special counsel for the Borrower,  (ii) Geoffrey
Dugan, Esq., in-house counsel for the Borrower and (iii) Venable LLP, special
Maryland counsel to the Borrower, each acceptable to the Administrative Agent,
the Banks (as defined in the Existing Credit Agreement) and their counsel;

 

(h)           the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, each Collateral SPV, each Collateral LLC the equity interests in which
are pledged as Collateral and any other Guarantor as of the Closing Date, the
authority for and the validity of the Existing Credit Agreement and the other
Loan Documents (as defined in the Existing Credit Agreement), the incumbency of
officers executing the Existing Credit Agreement and the other Loan Documents
(as defined in the Existing Credit Agreement) and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. 
Such

 

30

--------------------------------------------------------------------------------


 

documentation shall include, without limitation, the articles of incorporation,
certificate of formation or similar organizational document of each such entity,
as amended, modified or supplemented on or prior to the Closing Date, certified
to be true, correct and complete by a senior officer of such entity as of the
Closing Date, together with a good standing certificate as to each such entity
from the Secretary of State (or the equivalent thereof) of its jurisdiction of
organization, to be dated as of a date within the same calendar month as the
Closing Date.  Any such organizational documents of each Collateral SPV and each
Collateral LLC shall provide for, and require that there at all times be, a
special director or member whose consent would be required for a bankruptcy
filing by such Collateral SPV or Collateral LLC or for the transfer of any
equity interests therein (other than the sale of such equity interests in a
transaction permitted under the Loan Documents (as defined in the Existing
Credit Agreement)) and shall otherwise be satisfactory to the Administrative
Agent;

 

(i)            the Borrower shall have executed a solvency certificate
acceptable to the Administrative Agent;

 

(j)            the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 2.2 of the Existing Credit
Agreement, unless otherwise specified, in sufficient counterparts, satisfactory
in form and substance to the Administrative Agent in its reasonable discretion;

 

(k)           the Borrower and each other Loan Party shall have taken all
actions required to authorize the execution and delivery of (i) in the case of
the Borrower, the Existing Credit Agreement and (ii) in the case of each Loan
Party, any other Loan Document (as defined in the Existing Credit Agreement) to
which it is a party and the performance thereof by the Borrower or such Loan
Party, as applicable;

 

(l)            the Banks (as defined in the Existing Credit Agreement) shall
have been satisfied that the Borrower is not subject to any present or
contingent Environmental Claim which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect on the Borrower, and the Borrower
shall have delivered to the Administrative Agent a certificate of a senior
officer of the Borrower so stating;

 

(m)          (i) the Administrative Agent shall have received, on or before the
Closing Date, (x) for its and any other Bank’s (as defined in the Existing
Credit Agreement) account, all fees due and payable pursuant to Section 2.8 of
the Existing Credit Agreement on or before the Closing Date and (y) all other
fees required to be paid and all expenses for which invoices have been presented
and (ii) the reasonable and documented fees and expenses accrued through the
Closing Date of Simpson Thacher & Bartlett LLP shall have been paid to Simpson
Thacher & Bartlett LLP;

 

(n)           (i) the Administrative Agent shall have received satisfactory
evidence that the Existing Credit Agreement (as defined in the Existing Credit
Agreement) shall have been terminated and all amounts thereunder shall have been
paid in full, and (ii) satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith;

 

31

--------------------------------------------------------------------------------


 

(o)           the Borrower shall have delivered copies of all consents, licenses
and approvals (subject to Section 4.3 of the Existing Credit Agreement), if any,
required in connection with the execution, delivery and performance by the
Borrower or any Guarantor, or the validity and enforceability, of the Loan
Documents (as defined in the Existing Credit Agreement), or in connection with
any of the transactions contemplated thereby, and such consents, licenses and
approvals shall be in full force and effect;

 

(p)           no Default or Event of Default under the Existing Credit Agreement
shall have occurred and be continuing before or immediately after giving effect
to the transactions contemplated thereby;

 

(q)           the Borrower shall have delivered a certificate in form acceptable
to the Administrative Agent showing compliance with the requirements of
Section 5.17 of the Existing Credit Agreement as of the Closing Date;

 

(r)            the Borrower shall have delivered Projections (as defined in the
Existing Credit Agreement) which shall include (x) the Borrower’s projected
sources and uses of cash (and the timing thereof) through a date that is on or
after the Maturity Date and (y) that such sources are at all times sufficient
for such uses;

 

(s)            the Administrative Agent shall have received a report
substantially in the form of the Monthly Collateral Report, reflecting a
Coverage Ratio (after giving effect to the Borrowing of the Loans under the
Existing Credit Agreement) of not less than 1.25 to 1.00;

 

(t)            the representations and warranties of the Loan Parties contained
in the Loan Documents (as defined in the Existing Credit Agreement) shall have
been true and correct in all material respects (or if qualified by
“materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the Closing Date both
before and after giving effect to the transactions contemplated hereby;

 

(u)           the Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 5.16 of the Existing Credit Agreement or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent;

 

(v)           the Borrower shall have delivered to the Administrative Agent a
Deposit Account Control Agreement in connection with any Collateral SPV Deposit
Accounts and any Collateral LLC Deposit Accounts (including any Collateral SPV
Deposit Accounts or any Collateral LLC Deposit Accounts established for the
purpose of holding any currency other than Dollars) required to be delivered
pursuant to the Security Agreement, in each case, in form and substance
reasonably acceptable to the Administrative Agent, and (ii) any Deposit Account
Control Agreement or Securities Account Control Agreement in connection with the
Collateral Account (as defined in the Security Agreement) (including any
Collateral Account established for the purpose of holding any currency other
than Dollars) required to be delivered pursuant to the Security Agreement, in
each case, in form and substance reasonably acceptable to the Administrative
Agent; and

 

32

--------------------------------------------------------------------------------


 

(w)          any Bank that so reasonably requests (in writing) at least two
Business Days prior to the Closing Date shall have received, through the
Administrative Agent, all U.S.A. PATRIOT Act information required under
Section 9.15 of the Existing Credit Agreement.

 

Section 3.2.           Condition to Restatement Effective Date.  The agreement
of each Bank to make the Loans and/or convert such Bank’s Existing Loans into
Loans, as applicable, on the Restatement Effective Date is subject to the
satisfaction, prior or concurrently with the making of such Loans and/or
conversion of such Existing Loans on the Restatement Effective Date, of the
following conditions:

 

(a)           the Administrative Agent, the Borrower, the Syndication Agent and
the Documentation Agent shall each have duly executed and delivered to the
Administrative Agent a counterpart to this Agreement and all Loans, as defined
in and outstanding under the Existing Credit Agreement, shall have been replaced
with Loans hereunder (and all accrued interest thereon, and all amounts due
pursuant to Section 2.10(c) of the Existing Credit Agreement, as of the
Restatement Effective Date shall have been paid);

 

(b)           each Bank shall each have duly executed and delivered to the
Administrative Agent a Bank Addendum, which Bank Addenda represent Commitments
in an aggregate principal amount of $1,706,979,656;

 

(c)           the Borrower, each Guarantor and each Grantor shall each have duly
executed and delivered to the Administrative Agent the Reaffirmation;

 

(d)           (i) the Administrative Agent shall have received, on or before the
Restatement Effective Date, (x) for its and any other Bank’s account, all fees
due and payable pursuant to Section 2.8 of the Credit Agreement on or before the
Restatement Effective Date, (y)  for each Bank’s (as defined in the Existing
Credit Agreement) account, all amounts due pursuant to Section 2.10 of the
Existing Credit Agreement, and (z) all other fees required to be paid and all
expenses for which invoices have been presented and (ii) the reasonable and
documented fees and expenses accrued through the Restatement Effective Date of
Simpson Thacher & Bartlett LLP shall have been paid to Simpson Thacher &
Bartlett LLP;

 

(e)           the Administrative Agent shall have received opinions of
(i) Clifford Chance US LLP, special counsel for the Borrower,  (ii) Geoffrey
Dugan, Esq., in-house counsel for the Borrower and (iii) Venable LLP, special
Maryland counsel to the Borrower, each acceptable to the Administrative Agent
and its counsel;

 

(f)            no Default or Event of Default under the Credit Agreement shall
have occurred and be continuing before or immediately after giving effect to the
transactions contemplated hereby; and

 

(g)           the representations and warranties of the Loan Parties contained
in the Loan Documents shall be true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Restatement Effective Date both before and after giving effect to the
transactions contemplated hereby.

 

33

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans and/or convert the
Existing Loans into the Loans, as applicable, the Borrower makes the following
representations and warranties as of the Restatement Effective Date.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

 

Section 4.1.                                 Existence and Power. Each of the
Loan Parties is a corporation, limited liability company or limited partnership,
as applicable, duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or incorporation
and has all powers and all material governmental licenses, authorizations,
consents and approvals required to own its property and assets and carry on its
business as now conducted or as it presently proposes to conduct and has been
duly qualified and is in good standing in every jurisdiction in which the
failure to be so qualified and/or in good standing is likely to have a Material
Adverse Effect.

 

Section 4.2.                                 Power and Authority; Enforceable
Obligation. Each of the Loan Parties has the requisite power and authority to
execute, deliver and carry out the terms and provisions of each of the Loan
Documents to which it is a party and has taken all necessary action, if any, to
authorize the execution and delivery on its behalf and its performance of the
Loan Documents to which it is a party.  Each of the Loan Parties has duly
executed and delivered each Loan Document to which it is a party in accordance
with the terms of this Agreement, and each such Loan Document constitutes (or,
upon execution and delivery thereof, will constitute) its legal, valid and
binding obligation, enforceable in accordance with the terms thereof, except as
enforceability may be limited by applicable insolvency, bankruptcy or other
similar laws affecting creditors rights generally, or general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law.

 

Section 4.3.                                 No Violation. Neither the
execution, delivery or performance by or on behalf of any Loan Party of the Loan
Documents to which it is a party, nor compliance by any such Loan Party with the
terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than Liens created under
the Collateral Documents) upon any of the property or assets of the Borrower or
any of its Consolidated Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or any partnership of which the Borrower is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject, or (iii) will cause a default by any
Loan Party under any organizational document of any Person in which such Loan
Party has an interest, or cause a material default under such Person’s agreement
or certificate of limited partnership,

 

34

--------------------------------------------------------------------------------


 

the consequences of which conflict, contravention, breach or default under the
foregoing clauses (i), (ii) or (iii) would (x) have a Material Adverse Effect
(provided, however, that for purposes of determining whether the consequences of
a conflict, contravention, breach or default under clause (ii) of this
Section 4.3 would have a Material Adverse Effect, clause (ii) of the definition
of the term “Material Adverse Effect” shall be modified to read as follows:
“(ii) the ability of the Administrative Agent or the Banks to enforce the Loan
Documents in a manner that materially and adversely affects the rights of the
Administrative Agent or the Banks thereunder”), or (y) result in or require the
creation or imposition of any Lien whatsoever upon any Collateral (except as
contemplated herein).

 

Section 4.4.                                 Financial Information. (a) The
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries (i) as of December 31, 2011, and for the Fiscal Year then ended,
reported on by PricewaterhouseCoopers LLP, and (ii) as of September 30, 2012,
and for the nine month period then ended, in each case fairly presents, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and the consolidated results of
operations and cash flows for such Fiscal Year or such period, as applicable.

 

(b)                                 Since December 31, 2011, (i) except as may
have been disclosed in writing to the Banks prior to the Restatement Effective
Date, nothing has occurred having a Material Adverse Effect, and (ii) except
(x) as set forth on Schedule 4.4(b), (y) as has been disclosed by the Borrower
in filings made with the Securities and Exchange Commission on Forms 10-K, 10-Q
or 8-K, and (z) for the incurrence of Loans hereunder on the Restatement
Effective Date, the Loan Parties have not incurred any material Indebtedness or
guaranteed any material Indebtedness on or before the Restatement Effective
Date.

 

Section 4.5.                                 Litigation. There is no action,
suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, (i) the Borrower or any of its Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of the assets of the Borrower or any of its
Consolidated Subsidiaries, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision which could, individually, or in the aggregate have a Material
Adverse Effect or which in any manner draws into question the validity of this
Agreement or the other Loan Documents.

 

Section 4.6.                                 Compliance with ERISA.  (a)  Except
as set forth on Schedule 4.6(a) attached hereto, neither the Borrower nor any
other Loan Party is a member of or has entered into, maintained, contributed to,
or been required to contribute to, or may incur any liability with respect to
any Plan or Multiemployer Plan. Except as could not be reasonably expected to
have a Material Adverse Effect individually or in the aggregate (i) there has
been no filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standards with respect to any
Plan; (ii) there has been no failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Plan nor a
failure by the Borrower nor any other Loan Party nor any member of the ERISA
Group to make any required contribution to a Multiemployer Plan; (iii) there has
been no determination that any Plan is or is expected to be in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA);
(iv) the present value of all accrued benefits

 

35

--------------------------------------------------------------------------------


 

under each Plan (determined based on the assumptions used by such Plans pursuant
to Section 430(h) of the Code) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed by
more than an immaterial amount the value of the assets of such Plan (as
determined pursuant to Section 430(g) of the Code) allocable to such accrued
benefits, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of ASC Topic
715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than an immaterial amount the fair
market value of the assets of all such underfunded Plans; (v) each employee
benefit plan maintained by the Borrower or any of its Subsidiaries or any Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such employee benefit plan or Plan is so qualified and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code or an application for such a letter
is currently pending before the Internal Revenue Service and, to the knowledge
of Borrower, nothing has occurred subsequent to the issuance of the
determination letter which would cause such employee benefit plan or Plan to
lose its qualified status; and (vi) no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any employee benefit
plan and Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by any member of the ERISA Group.  The Borrower and its
Subsidiaries have no contingent liabilities with respect to any post retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title 1 of ERISA, and except as could not be
reasonably expected to have a Material Adverse Effect.   In the event that at
any time after the Restatement Effective Date, the Borrower or any other Loan
Party shall become a member of any other material Plan or Multiemployer Plan,
the Borrower promptly shall notify the Administrative Agent thereof (and from
and after such notice, Schedule 4.6(a) shall be deemed modified thereby).

 

(b)                                 No assets of the Borrower or any other Loan
Party constitute “assets” (within the meaning of ERISA or Section 4975 of the
Code, including, but not limited to, 29 C.F.R. § 2510.3-101 or any successor
regulation thereto) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code.  In addition to the prohibitions set forth in this Agreement and the
other Loan Documents, and not in limitation thereof, the Borrower covenants and
agrees that the Borrower shall not, and shall not permit any other Loan Party
to, use any “assets” (within the meaning of ERISA or Section 4975 of the Code,
including but not limited to 29 C.F.R. § 2510.3101) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code to repay or secure the Note, the Loan, or the
Obligations.

 

Section 4.7.                                 Environmental.  (a)  The Borrower
conducts reviews of the effect of Environmental Laws on the business, operations
and properties of the Borrower and its Consolidated Subsidiaries when necessary
in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently owned, any capital or
operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
and any actual or potential liabilities to third parties,

 

36

--------------------------------------------------------------------------------


 

including, without limitation, employees, and any related costs and expenses). 
On the basis of this review, the Borrower has reasonably concluded that such
associated liabilities and costs, including, without limitation, the costs of
compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.

 

(b)                                 Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (i) neither the
Borrower nor any Guarantors has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the facilities and properties owned, leased or operated by the Borrower or
any Guarantors (the “Properties”) or the business operated by the Borrower or
any Guarantor (the “Business”) that is not fully and finally resolved, (ii) to
the Borrower’s actual knowledge, after due inquiry, no judicial proceeding or
governmental or administrative action is pending or, to the Borrower’s actual
knowledge, after due inquiry, threatened, under any Environmental Law to which
the Borrower or any Guarantor is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law or relating to
Materials of Environmental Concern with respect to the Business; and (iii) to
the Borrower’s actual knowledge, the Properties and all operations at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there are no Materials
of Environmental Concern at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business.

 

Section 4.8.                                 Taxes. The Borrower and its
Consolidated Subsidiaries have filed all U.S. federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower, or any Consolidated Subsidiary, except (i) such taxes, if any, are
being contested in good faith by appropriate proceedings and are reserved
against in accordance with GAAP or (ii) such tax returns or such taxes, the
failure to file when due or to make payment when due and payable will not have,
in the aggregate, a Material Adverse Effect. The charges, accruals and reserves
on the books of the Borrower and its Consolidated Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

 

Section 4.9.                                 Full Disclosure. All information
heretofore furnished by the Borrower or any other Loan Party to the
Administrative Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby or thereby is true and accurate
in all material respects on the date as of which such information is stated or
certified; provided that, with respect to projected financial information, the
Borrower represents and warrants only that such information represents the
Borrower’s expectations regarding future performance, based upon historical
information and reasonable assumptions, it being understood, however, that
actual results may differ from the projected results described in the financial
projections.  The Borrower has disclosed to the Banks in writing any and all
facts which have or may have (to the extent the Borrower can now reasonably
foresee) a Material Adverse Effect.

 

37

--------------------------------------------------------------------------------


 

Section 4.10.                          Solvency. On the Restatement Effective
Date and after giving effect to the transactions contemplated hereby and by the
other Loan Documents occurring on the Closing Date and the Restatement Effective
Date, the Borrower and each other Loan Party, taken as a whole, is Solvent.

 

Section 4.11.                          Use of Proceeds. All proceeds of the
Loans will be used by the Borrower only in accordance with the provisions
hereof.  Neither the making of any Loan nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of regulations T, U, or X of the
Federal Reserve Board.

 

Section 4.12.                          Governmental Approvals. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance by any Loan
Party of any Loan Document to which it is a party or the consummation of any of
the transactions contemplated thereby other than those that have already been
duly made or obtained and remain in full force and effect or those which, if not
made or obtained, would not have a Material Adverse Effect.

 

Section 4.13.                          Investment Company Act. Neither the
Borrower nor any other Loan Party is (x) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (y) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

 

Section 4.14.                          Principal Offices. As of the Restatement
Effective Date, the principal office, chief executive office and principal place
of business of each Loan Party is 1114 Avenue of the Americas, New York, NY
10036.

 

Section 4.15.                          REIT Status. As of the Restatement
Effective Date, the Borrower is qualified as a REIT.

 

Section 4.16.                          Intellectual Property. The Borrower and
each other Loan Party has obtained and holds in full force and effect all
patents, trademarks, servicemarks, trade names, domain names, copyrights and
other intellectual property rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect.

 

Section 4.17.                          Judgments. As of the Restatement
Effective Date, there are no final, non-appealable judgments or decrees in an
aggregate amount of $10,000,000 or more entered by a court or courts of
competent jurisdiction against the Borrower, any other Loan Party or any
Consolidated Subsidiary or, to the extent such judgment would be recourse to the
Borrower, any other Loan Party or any Consolidated Subsidiary, any other Person
(other than, in each case, judgments as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing
or which have been paid or stayed).

 

Section 4.18.                          No Default. No Event of Default or, to
the best of the Borrower’s knowledge, Default exists under or with respect to
any Loan Document and neither

 

38

--------------------------------------------------------------------------------


 

the Borrower nor any other Loan Party is in default in any material respect
beyond any applicable grace period under or with respect to any other material
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect, the existence of which default is
likely to result in a Material Adverse Effect.

 

Section 4.19.                          Licenses, etc. Each of the Loan Parties
has obtained and does hold in full force and effect, all franchises, licenses,
permits, certificates, authorizations, qualifications, accreditation, easements,
rights of way and other consents and approvals which are necessary for the
operation of its businesses as presently conducted, the absence of which is
likely to have a Material Adverse Effect.

 

Section 4.20.                          Compliance with Law. To the Borrower’s
knowledge, each Loan Party and each of its assets are in compliance in all
respects with all laws, rules, regulations, orders, judgments, writs and
decrees, the failure to comply with which is likely to have a Material Adverse
Effect.

 

Section 4.21.                          No Burdensome Restrictions. Except as may
have been disclosed by the Borrower in writing to the Banks prior to the
Restatement Effective Date or that would otherwise be permitted under the Loan
Documents, neither the Borrower nor any other Loan Party is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate or partnership restriction, as the case may be, which, individually or
in the aggregate, is likely to have a Material Adverse Effect.

 

Section 4.22.                          Brokers’ Fees. Neither the Borrower nor
any other Loan Party has dealt with any broker or finder with respect to the
transactions contemplated by this Agreement or otherwise in connection with this
Agreement, and neither the Borrower nor any other Loan Party has done any act,
had any negotiations or conversation, or made any agreements or promises which
will in any way create or give rise to any obligation or liability for the
payment by the Borrower or any other Loan Party of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed to the Administrative Agent.

 

Section 4.23.                          Labor Matters. Except as disclosed on
Schedule 4.6(a), there are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Borrower, any other Loan Party or any member
of the ERISA Group, and neither the Borrower  nor any other Loan Party has
suffered any material strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

 

Section 4.24.                          Insurance. The Loan Parties currently
maintain 100% replacement cost insurance coverage (subject to customary
deductibles) in respect of each of their Real Property Assets, as well as
commercial general liability insurance (including, without limitation,
“builders’ risk” where applicable) against claims for personal, and bodily
injury and/or death, to one or more persons, or property damage, as well as
workers’ compensation insurance, in each case with respect to liability and
casualty insurance with insurers having an A.M. Best policyholders’ rating of
not less than A-/VII at the time of issuance or extension of any such coverage
policy in amounts no less than customarily carried by owners of properties

 

39

--------------------------------------------------------------------------------


 

similar to, and in the same locations as, the Loan Parties’ Real Property
Assets; provided, however,  that the foregoing A.M. Best policyholders’ rating
requirement shall not be required for (a) such insurance as tenants of Credit
Tenant Lease Assets and Other Real Estate Owned Assets are permitted or required
pursuant to applicable leases to obtain or maintain, (b) exposure under existing
insurance policies (but not renewals of any such policies) to CV Starr, in a
Lloyds Syndicate in an amount not to exceed $20,000,000 and (c) liability and
casualty insurance policies issued after the Restatement Effective Date on Real
Property Assets constituting not more than 5.0% of all Real Property Assets
owned by the Loan Parties with insurers having an A.M. Best policyholders’
rating of less than A-/VII, but not less than B++/VII.

 

Section 4.25.                          Organizational Documents. The documents
delivered pursuant to Section 3.1(h) constitute, as of the Restatement Effective
Date, all of the organizational documents (together with all amendments and
modifications thereof) of each Loan Party. The Borrower represents that it has
delivered to the Administrative Agent true, correct and complete copies of each
such document.

 

Section 4.26.                          Unencumbered Assets.  As of the
Restatement Effective Date after giving effect to the transactions contemplated
hereby, the Borrower shall be in compliance with the covenants with respect to
the Borrower’s maintenance of its unencumbered assets under the documentation
governing its other Indebtedness for borrowed money.

 

Section 4.27.                          Ownership of Property; Liens. The
Borrower, each other Loan Party and each Collateral LLC owns the Collateral
purported to be owned by it, as applicable, and none of the Collateral is
subject to any Lien except as permitted by Section 5.16.

 

Section 4.28.                          Loan Parties.  (a) Schedule 4.28 sets
forth the full legal name and jurisdiction of incorporation or organization of
each Collateral SPV and Collateral LLC and, as to each such Collateral SPV and
Collateral LLC, the percentage of each class of equity interests owned by any
Loan Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than, in respect of the
Borrower only, stock options granted to employees or directors and directors’
qualifying shares) of any nature relating to any equity interests of the
Borrower or any Collateral SPV or Collateral LLC, except as created by the Loan
Documents.

 

Section 4.29.                          Security Documents. The Security
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Agents and the Banks, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Security Agreement, when stock
certificates representing such Pledged Stock, if any, are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Security Agreement, when financing statements and other filings specified on
Schedule 4.29 in appropriate form are filed in the offices specified on Schedule
4.29, the Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Lien (other than any Permitted
Liens described in clauses (a), (b) and (e) of the definition thereof set forth
herein).

 

40

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Obligations remain
unpaid:

 

Section 5.1.                                 Information. The Borrower shall
deliver to the Administrative Agent and each of the Banks (or post to Intralinks
or another similar electronic system acceptable to the Administrative Agent),
provided such information is not otherwise publicly available:

 

(a)                                 as soon as available and in any event within
five (5) Business Days after the same is required to be filed with the
Securities and Exchange Commission (but in no event later than 95 days after the
end of each Fiscal Year of the Borrower) a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of operations and consolidated statements of
cash flow for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year (if available), all reported in a
manner acceptable to the Securities and Exchange Commission on the Borrower’s
Form 10-K and reported on by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing;

 

(b)                                 (i) as soon as available and in any event
within five (5) Business Days after the same is required to be filed with the
Securities and Exchange Commission (but in no event later than 50 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower), a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
statements of operations and consolidated statements of cash flow for such
quarter and for the portion of the Borrower’s Fiscal Year ended at the end of
such Fiscal Quarter, all reported in the form provided to the Securities and
Exchange Commission on the Borrower’s Form 10-Q, together with (ii) such other
information reasonably requested by the Administrative Agent or any Bank;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, (I) a
certificate of a financial officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.10 and Section 5.17 on the
date of such financial statements and (ii) certifying (x) that such financial
statements fairly present the financial condition and the results of operations
of the Borrower and its Consolidated Subsidiaries on the dates and for the
periods indicated, on the basis of GAAP, subject, in the case of interim
financial statements, to normally recurring year-end adjustments, and (y) that
such officer has reviewed the terms of the Loan Documents and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Borrower and its Consolidated Subsidiaries
during the period beginning on the date through which the last such review was
made pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Restatement Effective Date) and ending on a
date not more than ten (10) Business Days prior to, but excluding, the date of
such

 

41

--------------------------------------------------------------------------------


 

delivery and that (1) on the basis of such financial statements and such review
of the Loan Documents, no Event of Default existed under Section 6.1(b) with
respect to Section 5.10 and Section 5.17 at or as of the date of such financial
statements, and (2) on the basis of such review of the Loan Documents and the
business and condition of the Borrower and its Consolidated Subsidiaries, to the
best knowledge of such officer, as of the last day of the period covered by such
certificate no Default or Event of Default under any other provision of
Section 6.1 occurred and is continuing or, if any such Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and, the action the Borrower proposes to take in respect thereof (and such
certificate shall set forth the calculations required to establish the matters
described in clause (1) above) and (II) updated Projections for the next
successive four-quarter period;

 

(d)                                 (i) within five (5) Business Days after any
officer of any Loan Party obtains knowledge of any Default or Event of Default,
if such Default or Event of Default is then continuing, a certificate of the
chief financial officer, or other executive officer of the Borrower, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto; and (ii) promptly and in any event within
five (5) Business Days after any Loan Party obtains knowledge thereof, notice of
(x) any litigation or governmental proceeding pending or threatened against the
Borrower or any Consolidated Subsidiary or its directly or indirectly owned Real
Property Assets as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, is likely to individually or
in the aggregate, result in a Material Adverse Effect, and (y) any other event,
act or condition which is likely to result in a Material Adverse Effect;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all proxy statements or any
other materials so mailed;

 

(f)                                   promptly and in any event within thirty
(30) days, if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, and, in the case of any occurrence covered
by any of clauses (i) through (vii) above, which occurrence would reasonably be
expected to result in a Material Adverse Effect, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting

 

42

--------------------------------------------------------------------------------


 

forth details as to such occurrence and action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(g)                                  promptly and in any event within ten
(10) days after any Loan Party obtains actual knowledge of any of the following
events, a certificate of the Borrower, executed by an officer of the Borrower,
specifying the nature of such condition, and the Borrower’s or, if the Borrower
has actual knowledge thereof, the Environmental Affiliate’s proposed initial
response thereto: (i) the receipt by the Borrower, or any of the Environmental
Affiliates of any communication (written or oral), whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the
Borrower, or any of the Environmental Affiliates, is not in compliance with
applicable Environmental Laws, and such noncompliance would reasonably be
expected to have a Material Adverse Effect, (ii) the existence of any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim would reasonably be expected to have a Material
Adverse Effect or (iii) any release, emission, discharge or disposal of any
Material of Environmental Concern that would reasonably be expected to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate or would reasonably be expected  to interfere with the Borrower’s
Business or the fair saleable value or use of any of its Properties, which in
any such event would reasonably be expected to have a Material Adverse Effect;

 

(h)                                 promptly and in any event within five
(5) Business Days after receipt of any notices or correspondence from any
company or agent for any company providing insurance coverage to the Borrower or
any other Loan Party relating to any loss which is likely to result in a
Material Adverse Effect, copies of such notices and correspondence;

 

(i)                                     (A) as soon as available and in any
event within fifteen (15) Business Days after the end of each month, commencing
October 2012, a Monthly Collateral Report, including a certificate of a
financial officer of the Borrower setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.17 at the end of such month, based upon the best
available information at such time as certified by a financial officer of the
Borrower and (B) as soon as available and in any event within 45 days after the
end of the second and fourth Fiscal Quarter of each year, a Semi-Annual
Collateral Report certified by a financial officer of the Borrower as to the
matters set forth therein;

 

(j)                                    from time to time such additional
information regarding any of the Collateral or the financial condition or
operations or investments of the Borrower and its Subsidiaries, in each case, as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower or its Subsidiaries to any material
liability under, any applicable law, statute, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower or
any of its Subsidiaries or on any Property of any of them; and

 

43

--------------------------------------------------------------------------------


 

(k)           promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge that it has failed to qualify as a REIT under the
applicable provisions of the Code.

 

Section 5.2.           Payment of Obligations. The Borrower and its Consolidated
Subsidiaries will pay and discharge, at or before maturity, all their respective
material obligations and liabilities including, without limitation, any such
material obligations (a) pursuant to any agreement by which it or any of its
properties is bound and (b) in respect of federal, state and other taxes, in
each case where the failure to so pay or discharge such obligations or
liabilities is likely to result in a Material Adverse Effect, and will maintain
in accordance with GAAP, appropriate reserves for the accrual of any of the
same.

 

Section 5.3.           Maintenance of Property; Insurance; Leases.

 

(a)           The Borrower shall keep, and shall cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation each of its Real Property Assets (for so long as the same
constitutes a Real Property Asset), in good repair, working order and condition,
ordinary wear and tear excepted, in each case where the failure to so maintain
and repair will have a Material Adverse Effect.

 

(b)           The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, the Loan Parties’ Real Property Assets.  The
Borrower shall deliver to the Administrative Agent (i) upon the reasonable
request of the Administrative Agent from time to time certificates of insurers
evidencing the insurance carried, (ii) within five (5) days of receipt of notice
from any insurer a copy of any notice of cancellation or material change in
coverage required by Section 4.24 from that existing on the date of this
Agreement and (iii) forthwith, notice of any cancellation or nonrenewal (without
replacement) of coverage by the Borrower or any Loan Party.

 

Section 5.4.           Maintenance of Existence. The Borrower shall and shall
cause each of its Consolidated Subsidiaries to preserve, renew and keep in full
force and effect, its corporate existence and its rights, privileges and
franchises necessary for the normal conduct of its business unless the failure
to maintain such existence (other than the existence of the Borrower), rights,
privileges and franchises does not have a Material Adverse Effect.

 

Section 5.5.           Compliance with Laws. The Borrower shall, and shall cause
its Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose the Administrative Agent or Banks to any material
liability therefor.

 

44

--------------------------------------------------------------------------------


 

Section 5.6.           Inspection of Property, Books and Records. The Borrower
shall, and shall cause each of its Consolidated Subsidiaries to, keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
in conformity with GAAP, modified as required by this Agreement and applicable
law; and shall permit representatives of any Bank, at such Bank’s expense, or
upon the occurrence and during the continuance of any Event of Default, at the
Borrower’s expense (but subject to the reimbursement limitations in
Section 9.3), so long as disclosure of such information could not result in a
violation of, or expose the Borrower or any of its Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower or any of its
Subsidiaries, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.  Upon the occurrence and during the continuance of any Event of
Default, representatives of any Bank permitted to review such books or engage in
such discussions shall include consultants, accountants, auditors and any other
representatives that any Bank deems necessary in connection with any workout or
proposed workout of the Loans.

 

Section 5.7.           Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its and its
Consolidated Subsidiaries’ existence and its patents, trademarks, servicemarks,
domain names, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.

 

Section 5.8.           Deposit Accounts.  (a)  The Borrower shall (x) within 5
Business Days after the Closing Date, notify all obligors under the Loan Assets
of the applicable current payment instructions and (y) in any event, within 30
days after the Closing Date, cause (i) all payments in respect of any Loan
Assets (net of any portion thereof attributable to any portion of such Loan
Assets beneficially owned by third parties, which amounts may be transferred to
such third parties, but including any proceeds from any Recovery Event to the
extent intended to be used for repair or replacement of the asset subject to
such Recovery Event) included in the Collateral to be directed to deposit
accounts maintained by the Collateral SPVs with the Administrative Agent (each
such account a “Collateral SPV Deposit Account”), and (ii) all payments on
account of assets owned by the Collateral LLCs (net of any portion thereof
attributable to any portion of such assets beneficially owned by third parties
but including any proceeds from any Recovery Event to the extent intended to be
used for repair or replacement of the asset subject to such Recovery Event), in
the case of each of the foregoing clauses (i) and (ii), to be directed to
deposit accounts maintained by the Collateral LLCs with the Administrative Agent
(each such account a “Collateral LLC Deposit Account”).

 

(b)           The Borrower shall cause each Collateral LLC to transfer all such
amounts held in any Collateral LLC Deposit Account (net of any amounts
attributable to any portion of such Loan Asset or other item of Collateral
beneficially owned by third parties, which amounts may be transferred to such
third parties), promptly and in any event within 5 Business Days of receipt
thereof, to a Collateral SPV Deposit Account and any such transfer shall be
deemed to be a cash dividend or distribution on account of the capital stock of
such

 

45

--------------------------------------------------------------------------------


 

Collateral LLC for purposes of determining the Collateral (including for the
avoidance of doubt, the application of proceeds pursuant to Section 5.3 of the
Security Agreement).  Other than the transfer of all such amounts held in any
Collateral LLC Deposit Account pursuant to the preceding sentence, the Loan
Parties shall have no right to receive payments in respect of Collateral or
otherwise direct disposition of funds in any Collateral LLC Deposit Account.

 

(c)           Any amounts held in Collateral SPV Deposit Accounts shall be
released to, or as directed by, the Collateral SPVs on a daily basis except in
the following cases: (i) if (A) any Default resulting from the Borrower’s
failure to pay any principal of any Loan hereunder, including any mandatory
prepayment hereunder, or any interest due on any Loan or any fees or other
amount payable hereunder or to be in compliance with the covenant contained in
Section 5.17, shall have occurred and be continuing or (B) any Event of Default
shall have occurred and be continuing on any such date, the amounts held in the
Collateral SPV Deposit Accounts may be used only for payments and prepayments of
the Loans as provided for hereunder and in the Security Agreement,
(ii) Principal Collateral Payments shall be released from the Collateral SPV
Deposit Accounts solely for application toward the prepayment of the Loans and
the payment of the Loan Party Investment in accordance with Section 2.11 to the
extent permitted thereunder and (iii) proceeds from Recovery Events shall be
released from the Collateral SPV Deposit Account solely to repair or replace the
asset subject of such Recovery Event or as otherwise required in accordance with
any documentation relating to a Credit Tenant Lease Asset.  The Borrower hereby
agrees that (A) it will not request, and will not permit any Collateral SPV or
Collateral LLC to request, any withdrawals from the accounts described in this
Section 5.8 not permitted hereunder and under the terms of the Security
Agreement and (B) JPMorgan Chase Bank, N.A. shall not be required to release any
amounts requested in violation of the terms hereof or of the Security Agreement
and shall not be liable to the Borrower or any Affiliate thereof for such
failure to release any such funds.

 

Section 5.9.           Independent Director.  The board of directors, board of
managers, or other equivalent governing body of each Collateral SPV and each
Collateral LLC shall include at least one special, independent director or
member (or equivalent thereof), pursuant to documentation satisfactory to the
Administrative Agent, whose consent shall be required for (i) any bankruptcy or
insolvency filing by the relevant Collateral SPV or Collateral LLC, as the case
may be, (ii) the transfer of any membership or other equity interests therein
(other than the sale or other transfer of such membership or equity interests in
a transaction permitted under the Loan Documents) and (iii) encumbering any
asset owned by such Collateral SPV or Collateral LLC with a real property
mortgage or deed of trust, as applicable, or a security agreement, pledge
agreement or any similar agreement creating a Lien in respect thereof, except as
permitted under the Loan Documents (including as a result of any consent,
amendment, waiver or other modification obtained in accordance with the terms of
the Loan Documents).

 

Section 5.10.         Condominium Sales.  If any Loan Party that owns an Other
Real Estate Owned Asset which is a condominium project provides seller financing
in connection with the sale of individual units, it shall  use all commercially
reasonable efforts to do so generally in accordance with market terms then being
offered in the market in which the Other Real Estate Owned Asset is located for
similar condominium products and, with respect to any particular Other Real
Estate Owned Asset, shall be offered on forms generally consistent with
financings offered with respect to such condominium project.  The aggregate
principal amount of

 

46

--------------------------------------------------------------------------------


 

all purchase money Loan Assets so received as seller financings in respect of
Other Real Estate Owned Assets that are condominium projects shall not exceed
$25,000,000 in any fiscal year.  For the avoidance of doubt, nothing herein
shall preclude the Borrower from releasing its mortgage lien upon the sale of
any such unit.

 

Section 5.11.         Restricted Payments.  (a)  The Borrower shall not, and
shall not permit its Subsidiaries to, pay any dividends; provided that, (w) in
any Fiscal Year in which the Borrower is qualified as a REIT, the Borrower may
pay dividends in an amount, as determined on an aggregate annual basis as of the
end of any such Fiscal Year, not to exceed 100% of the Borrower’s REIT taxable
income for such Fiscal Year calculated prior to deducting dividends paid or
payable by the Borrower, (x) any Subsidiary of the Borrower may pay dividends to
the Borrower or to any other Subsidiary of the Borrower and to its other equity
holders on a ratable basis, (y) so long as no Default or Event of Default is
continuing, the Borrower may pay dividends to holders of its preferred equity in
an aggregate amount in any Fiscal Year not to exceed the stated dividend amount
payable pursuant to the terms of such preferred equity and (z) so long as no
Default or Event of Default is continuing, the Borrower may distribute or pay
dividends in the form of Real Property Assets or Loan Assets (or Securities in
an entity substantially all of whose assets constitutes such Loan Assets or
ownership interests in such Real Property Assets) to its equity holders on a
ratable basis, so long as such Loan Assets, Real Property Assets or Securities
are not Collateral or equity interests in a Collateral SPV or Collateral LLC;
provided that, the aggregate amount of dividends or distributions permitted by
the foregoing clause (z) (as determined by the book value of such Real Property
Asset, Securities or Loan Assets dividended or distributed, determined in
accordance with GAAP, less the outstanding principal amount of any loan directly
secured by such Real Property Asset, Securities or Loan Assets) shall not exceed
$200,000,000 in the aggregate from and after the Closing Date.

 

(b)           The Borrower shall not, and shall not permit its Subsidiaries to,
make any prepayments, repurchases or redemptions of junior or unsecured
Indebtedness of the Borrower or any Subsidiary (including any unsecured
Indebtedness convertible into capital stock of the Borrower), Indebtedness for
borrowed money of the Borrower or any Subsidiary that is subordinated, or has a
lien that is junior, to the Obligations or preferred or common stock of the
Borrower or any Subsidiary except to the extent funded with or exchanged for
(i) income or payments received in respect of, or proceeds from the sale,
refinancing or maturity of, Unencumbered Assets, (ii) interest, fee or rental
income in respect of any assets (including assets constituting part of the
Collateral), (iii) such amounts constituting Loan Party Investments permitted to
be retained by the Loan Parties pursuant to Section 2.11(a) and (iv) equity or
Indebtedness issued by the Borrower or the proceeds thereof; provided that, the
Borrower and its Subsidiaries may prepay, repurchase or redeem any Indebtedness
of the Borrower or any Subsidiary with a scheduled maturity occurring prior to
the Maturity Date using the proceeds of any Principal Collateral Payments that
the Loan Parties are permitted to retain pursuant to Section 2.11(a).

 

Section 5.12.         Restriction on Fundamental Changes. (a)  The Borrower
shall not, and shall not permit any Collateral SPV or Collateral LLC to, enter
into any merger or consolidation without obtaining the prior written consent
thereto of the Required Banks, unless (i) in the case of any such merger or
consolidation involving (u) the Borrower, the Borrower is

 

47

--------------------------------------------------------------------------------


 

the surviving entity, (v) iStar Tara Holdings LLC, iStar Tara Holdings LLC is
the surviving entity (provided that SFI Belmont LLC and any other Collateral SPV
owned by iStar Tara Holdings LLC, shall not be permitted to merge or consolidate
with or into iStar Tara Holdings LLC), (w) a Collateral SPV (other than iStar
Tara Holdings LLC), a Collateral SPV is the surviving entity, (x) a Collateral
LLC, a Collateral LLC is the surviving entity, (y) a Grantor, a Grantor is the
surviving entity and (z) a Guarantor, a Guarantor is the surviving entity, and
(ii) in each case, the same will not result in the occurrence of a Material
Default or an Event of Default.  The Borrower shall not, and, except in
connection with a merger or consolidation permitted in the preceding sentence,
shall not permit any Collateral SPV or Collateral LLC to, liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), discontinue its business or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of its business or property,
whether now or hereafter acquired, other than to any Collateral SPV (or, in the
case of any Collateral LLC, to any other Collateral LLC or in connection with
any sale of all or substantially all of its assets or any payment or prepayment
in full or other monetization in full of its assets).

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any Pledged Collateral LLC to, amend its articles of incorporation, bylaws,
or other organizational documents in any manner that would be materially adverse
to the Banks without the Required Banks’ consent.

 

Section 5.13.         Changes in Business. The Borrower’s primary business shall
not be substantially different from that conducted by the Borrower on the
Closing Date and shall include ownership and management of Credit Tenant Lease
Assets, Loan Assets and Real Property Assets. The Borrower shall carry on its
business operations through the Borrower and its Consolidated Subsidiaries and
its Investment Affiliates.

 

Section 5.14.         Borrower Status.  The Borrower shall at all times remain a
publicly traded company listed for trading on the New York Stock Exchange (or
another nationally recognized stock exchange (for the avoidance of doubt, the
NASDAQ stock quotation system or any successor thereto shall be considered a
nationally recognized exchange)).

 

Section 5.15.         Other Indebtedness.  (a)  The Borrower shall not permit
any Guarantor or Pledged Collateral LLC to incur any Indebtedness other than
(x) Indebtedness evidenced by the Loan Documents and (y) Indebtedness owed to
another Loan Party so long as such Indebtedness is subordinated to the
Obligations (or a guarantee thereof, as the case may be) pursuant to an
Affiliate Subordination Agreement.

 

(b)           The Borrower shall not consent to or vote in favor of (and shall
not permit any Subsidiary to consent to or vote in favor of) the incurrence of
any Indebtedness by any Collateral LLC or any Venture LLC (other than
Indebtedness permitted under Section 5.15(a)), in each case, owned directly or
indirectly by any Guarantor.

 

Section 5.16.         Liens.  (a)  The Borrower shall not, nor shall it permit
any Subsidiary to, create, incur, assume or suffer to exist any Lien upon any
item of Collateral, except for (i) Permitted Liens and (ii) so long as no
Material Default or Event of Default has occurred and is continuing, Liens on
the Collateral securing Permitted Second Lien Debt,

 

48

--------------------------------------------------------------------------------


 

provided that at the time of the incurrence of such Permitted Second Lien Debt,
the Coverage Ratio shall not be less than 1.25 to 1.00.

 

(b)           The Borrower shall not consent to or vote in favor of (and shall
not permit any Subsidiary to consent to or vote in favor of) the incurrence of
any Liens (other than Permitted Liens) on any assets of any Collateral LLC or
Venture LLC, in each case, owned directly or indirectly by any Guarantor.

 

Section 5.17.         Coverage Ratio.  The Borrower shall not permit the
Coverage Ratio as of the last Business Day of any calendar month, beginning with
October 2012, to be less than 1.25 to 1.00.  In connection with the calculation
of such Coverage Ratio, the Designated Valuation Amount of each item of
Collateral for purposes of determining the Coverage Ratio shall (x) as of the
Closing Date, and each date of determination prior to December 31, 2012, be set
forth in the report delivered pursuant to Section 3.1(s), and (y) as of any date
of determination on and after December 31, 2012, be adjusted quarterly and set
forth in the Monthly Collateral Report for the month in which the applicable
fiscal quarter ends.

 

Section 5.18.         Forward Equity Contracts.  The Borrower shall not enter
into any forward equity contracts.

 

Section 5.19.         Restrictive Agreements.  The Borrower shall not, and shall
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Person or any of its
subsidiaries to create, incur or permit to exist any Lien upon the Collateral,
or (b) the ability of any other Loan Party (other than the Borrower) to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Loan Party or
to guarantee Indebtedness of the Borrower or any other Loan Party; provided that
the foregoing shall not apply to restrictions and conditions imposed by law or
by any Loan Document, by any Permitted Second Lien Debt.

 

Section 5.20.         Limitation on Activities of the Collateral SPVs.  The
Borrower shall not permit any Collateral SPV or any Collateral LLC to
(a) (i) conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations other than ownership of
Collateral and anything incidental thereto or (ii) take any action, or conduct
its affairs in a manner, that could reasonably be expected to result in the
separate existence of such Collateral SPV or Collateral LLC being ignored, or
the assets and liabilities of such Collateral SPV or Collateral LLC being
substantively consolidated with those of the Borrower or any Subsidiary thereof
in a bankruptcy, reorganization or other insolvency proceeding or (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (i) Indebtedness permitted pursuant to
Section 5.15(a), (ii) nonconsensual obligations imposed by operation of law,
(iii) obligations with respect to its equity interests, (iv) obligations (other
than Indebtedness) in the ordinary course of business in the operation of its
assets and (v) the statutory liability of any general partner for the
liabilities of the limited partnership in which it is a general partner.  The
Borrower shall not permit the organizational documents of any Collateral SPV or
any Collateral LLC to be amended, supplemented or otherwise modified in any
material respect without the prior written consent of the Administrative Agent,
not to be unreasonably withheld.

 

49

--------------------------------------------------------------------------------


 

Section 5.21.         Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b) in the
case of a Loan Party (other than the Borrower and iStar Tara Holdings LLC), in
transactions between or among such Loan Parties not involving any other
Affiliate (but if such transactions involving the transfer of assets, such
transfers shall be subject to the Liens granted pursuant to the Collateral
Documents), (c) in the case of the Borrower or any Subsidiary which is not a
Loan Party, in transactions between or among the Borrower and such Subsidiaries
not involving any other Affiliate, (d) any payment of dividends, other
restricted payments or other transactions permitted by Section 5.11 or required
by Section 5.8, and (e) any transfer of Excluded Assets.

 

ARTICLE VI



DEFAULTS

 

Section 6.1.           Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:

 

(a)           the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to the Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due; or

 

(b)           the Borrower shall fail to observe or perform any covenant
contained in Section 2.11, 2.16, 5.1(d)(i), 5.4, 5.8, 5.10, 5.11, 5.12, 5.13,
5.14, 5.15, 5.16, 5.17, 5.18, 5.19, 5.20 or 5.21 and, (i) solely in the case of
any failure to comply with Section 5.17, such failure shall continue unremedied
for a period of 10 Business Days after written notice thereof has been given to
the Borrower by the Administrative Agent (it being understood that any such
failure may be remedied solely by a prepayment of the Loans prior to or during
such period so long as after giving effect to any such prepayment the company is
in pro forma compliance with Section 5.17) and (ii) solely in the case of any
failure to comply with Sections 5.1(d)(i) or 5.8(a), such failure shall continue
unremedied for a period of 10 days; or

 

(c)           the Borrower or any Guarantor shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document
(other than those covered by clause (a), (b), (e), (f), (g), (h), (i), (l),
(n) or (o) of this Section 6.1) for 30 days after written notice thereof has
been given to the Borrower by the Administrative Agent; or if such default is of
such a nature that it cannot with reasonable effort be completely remedied
within said period of thirty (30) days such additional period of time as may be
reasonably necessary to cure same, provided the Borrower commences such cure
within said thirty (30) day period and diligently prosecutes same, until
completion, but in no event shall such extended period exceed ninety (90) days;
or

 

50

--------------------------------------------------------------------------------


 

(d)           any representation, warranty, certification or statement that is
made by the Borrower or any Guarantor in this Agreement, in any other Loan
Document to which it is a party or that is contained in any certificate,
financial statement or other document delivered pursuant to this Agreement or
any other Loan Document, shall prove to have been incorrect in any material
respect when made (or deemed made); or

 

(e)           the Borrower or any Subsidiary shall default in the payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Recourse Debt (other than the
Obligations) for which the aggregate outstanding principal amounts exceed
$75,000,000 and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace period and such default has
not been waived, in writing, by the holder of any such Recourse Debt; or the
Borrower or any Subsidiary shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness; or

 

(f)            the Borrower or any Subsidiary of the Borrower or any Investment
Affiliate of the Borrower to which, either individually or in the aggregate,
$100,000,000 or more of the Borrower’s Consolidated Tangible Net Worth is
attributable, shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing; or

 

(g)           an involuntary case or other proceeding shall be commenced against
the Borrower or any Subsidiary of the Borrower or any Investment Affiliate of
the Borrower to which, either individually or in the aggregate, $100,000,000 or
more of the Borrower’s Consolidated Tangible Net Worth is attributable, seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower,
any such Subsidiary of the Borrower or any such Investment Affiliate under the
federal bankruptcy laws as now or hereafter in effect; or

 

(h)           one or more final, non-appealable judgments or decrees in an
aggregate amount of $75,000,000 or more shall be entered by a court or courts of
competent jurisdiction against the Borrower or any Subsidiary of the Borrower
(other than any judgment as to which, and only to the extent, a reputable
insurance company has acknowledged coverage of such

 

51

--------------------------------------------------------------------------------


 

claim in writing), and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated within ninety (90) days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;
or

 

(i)            there shall be a replacement of a majority of the Board of
Directors of the Borrower over a two-year period from the directors who
constituted the Board of Directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
were either members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved; or

 

(j)            any Person or “group” (as such term is defined in applicable
federal securities laws and regulations) shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than forty 
percent (40%) of the aggregate ordinary voting power represented by the issued
and outstanding common shares of the Borrower; or

 

(k)           if any Termination Event with respect to a Plan or Multiemployer
Plan shall occur as a result of which Termination Event or Events any member of
the ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan or Multiemployer Plan and the
insufficiency of any and all other Plans and Multiemployer Plans with respect to
which such a Termination Event shall occur and be continuing (or, in the case of
a Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of the Borrower rather than a liability of the Plan, the
liability of the Borrower) is equal to or greater than $10,000,000 and which the
Required Banks reasonably determine will have a Material Adverse Effect; or

 

(l)            if, any member of the ERISA Group shall commit a failure
described in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the
amount of the lien determined under Section 302(f)(3) of ERISA or
Section 412(n)(3) of the Code that could reasonably be expected to be imposed on
any member of the ERISA Group or their assets in respect of such failure shall
be equal to or greater than $10,000,000 and which the Required Banks reasonably
determine will have a Material Adverse Effect; or

 

(m)          any assets of the Borrower shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code; or

 

(n)           at any time, for any reason the Borrower or any Guarantor
repudiates in writing its payment obligations under any Loan Document; or

 

(o)           the guarantee of any Guarantor contained in the Guarantee
Agreement shall cease, for any reason, to be in full force and effect or any
Guarantor shall so assert, other

 

52

--------------------------------------------------------------------------------


 

than in connection with a merger of a Guarantor with and into the Borrower, as
permitted by Section 5.12, or any release of a Guarantor pursuant to
Section 9.17; or

 

(p)           any Collateral Document shall not, for any reason, be in full
force and effect (or any Loan Party party to such Collateral Document shall so
assert), or any security interest purported to be created by any of the
Collateral Documents shall not be a valid, enforceable and perfected security
interest having the priority required by the Collateral Documents (or any Loan
Party party to such Collateral Document shall so assert) (other than
(i) pursuant to the terms of this Agreement or any other Loan Document
(including any release pursuant to the terms hereof or thereof) or (ii) as a
result of acts or omissions by the Administrative Agent); or

 

(q)           at any time (i) Borrower shall fail to directly own and control
100% of the outstanding equity interests in iStar Tara Holdings LLC, (ii) iStar
Tara Holdings LLC shall fail to directly own and control 100% of the outstanding
equity interests in SFI Belmont LLC, or (iii) SFI Belmont LLC shall fail to
directly or indirectly own and control 100% of the outstanding equity interests
in any Collateral SPV (other than iStar Tara Holdings LLC) or any Collateral
LLC.

 

Section 6.2.           Rights and Remedies. (a) Upon the occurrence of any Event
of Default described in Section 6.1(f) or Section 6.1(g), the Commitments shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent,
following consultation with the Banks, may (and upon the demand of the Required
Banks shall), by written notice to the Borrower, in addition to the exercise of
all of the rights and remedies permitted the Administrative Agent, and the Banks
at law or equity or under any of the other Loan Documents, declare that the
Commitments are terminated and declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and (except as otherwise provided in the Loan Documents) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or any other Loan
Document or at law or in equity with respect to this Agreement or any other Loan
Documents shall be commenced and maintained solely by the Administrative Agent,
in each case on behalf of the Administrative Agent, any other Agent

 

53

--------------------------------------------------------------------------------


 

and/or the Banks. The Administrative Agent shall act at the direction of the
Required Banks in connection with the exercise of any and all remedies at law,
in equity or under any of the Loan Documents or, if the Required Banks are
unable to reach agreement after being afforded reasonable notice and opportunity
to consent, then, from and after an Event of Default, the Administrative Agent
may pursue such rights and remedies as it may determine.

 

Section 6.3.           Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(b), Section 6.1(c) and
Section 6.1(d) promptly upon being requested to do so by the Required Banks and
shall thereupon notify all the Banks thereof. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default (other than nonpayment of principal of or interest on the Loans)
unless the Administrative Agent has received notice in writing from a Bank or
the Borrower referring to this Agreement or the other Loan Documents, describing
such event or condition.  Should the Administrative Agent receive notice of the
occurrence of a Default or Event of Default expressly stating that such notice
is a notice of a Default or Event of Default, or should the Administrative Agent
send the Borrower a notice of Default or Event of Default, the Administrative
Agent shall promptly give notice thereof to each Bank.

 

Section 6.4.           Distribution of Proceeds after Default.  Notwithstanding
anything contained herein to the contrary, from and after an Event of Default,
to the extent proceeds are received by the Administrative Agent, such proceeds
shall be distributed to the Banks pro rata in accordance with the unpaid
principal amount of the Loans (giving effect to any participations granted
therein pursuant to Section 9.6).

 

ARTICLE VII

 

THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

 

Section 7.1.           Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf, including execution of the other Loan Documents, and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto. Except as set forth in
Section 7.8 hereof, the provisions of this Article VII are solely for the
benefit of the Administrative Agent, the other Agents and the Banks, and the
Borrower shall not have any rights to rely on or enforce any of the provisions
hereof.  In performing its functions and duties under this Agreement and the
other Loan Documents, the Administrative Agent shall act solely as an agent of
the Banks and shall not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower or
any other Loan Party.  Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Agents shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

 

Section 7.2.           Agency and Affiliates. JPMorgan Chase Bank, N.A.,
Barclays Bank PLC and Bank of America, N.A., each has the same rights and powers
under this

 

54

--------------------------------------------------------------------------------


 

Agreement as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent, the Documentation Agent or the
Syndication Agent, as applicable, and JPMorgan Chase Bank, N.A., Barclays Bank
PLC and Bank of America, N.A., and each of their respective affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the foregoing as if
they were not the Administrative Agent, the Syndication Agent or the
Documentation Agent, as applicable, hereunder, and the term “Bank” and “Banks”
shall include each of JPMorgan Chase Bank, N.A., Barclays Bank PLC and Bank of
America, N.A., each in its individual capacity.

 

Section 7.3.           Action by Agents.  (a)The obligations of each of the
Agents hereunder are only those expressly set forth herein.  Without limiting
the generality of the foregoing, each of the Agents shall not be required to
take any action with respect to any Default or Event of Default, except as
expressly provided in Article VI.  The duties of each Agent shall be
administrative in nature.  Subject to the provisions of Section 7.1, Section 7.5
and Section 7.6, each Agent shall administer the Loans in the same manner as
each administers its own loans. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Banks, (c) except for notices, reports and other documents
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, advisors, attorneys in fact or affiliates and
(d) the Administrative Agent shall not be required to take any action that (in
its opinion or the opinion of its counsel) exposes it to personal liability or
which is contrary to the Loan Documents or applicable law.

 

(b)           The Syndication Agents and Documentation Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Banks as such.

 

(c)           The Administrative Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
(including without limitation, a custodian to administer the Collateral) and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.  In furtherance of the foregoing, each Bank hereby authorizes the
Administrative Agent to enter into such documents and instruments as it deems
reasonably necessary to implement its duties under this Agreement and the other
Loan Documents.

 

Section 7.4.           Consultation with Experts. As between any Agent on the
one hand and the Banks on the other hand, such Agent may consult with legal
counsel (who may

 

55

--------------------------------------------------------------------------------


 

be counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 7.5.           Liability of Agents. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Required Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between each Agent
on the one hand and the Banks on the other hand, none of the Agents nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement, any other
Loan Document, or any Borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower or any other Loan Party;
(iii) the satisfaction of any condition specified in Article III, except receipt
of items required to be delivered to such Agent, or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other instrument or writing furnished in connection herewith. As between each
Agent on the one hand and the Banks on the other hand, none of the Agents shall
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties. 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Bank or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy or email message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder that by its terms must be
fulfilled to the satisfaction of a Bank, the Administrative Agent may presume
that such condition is satisfactory to such Bank unless the Administrative Agent
shall have received notice to the contrary from such Bank prior to the
applicable extension of credit or other action.

 

Section 7.6.           Indemnification. Each Bank shall, ratably in accordance
with its Loans outstanding, indemnify the Agents and their affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including, without
limitation, counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Agent under this Agreement, the other Loan Documents or any action
taken or omitted by such indemnitee hereunder.  In the event that any Agent
shall, subsequent to its receipt of indemnification payment(s) from Banks in
accordance with this section, recoup any amount from the Borrower, or any other
party liable therefor in connection with such indemnification, such

 

56

--------------------------------------------------------------------------------


 

Agent shall reimburse the Banks which previously made the payment(s) pro rata,
based upon the actual amounts which were theretofore paid by each Bank.  Each
Agent shall reimburse such Banks so entitled to reimbursement within two
(2) Business Days of its receipt of such funds from the Borrower or such other
party liable therefor.  In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by a Bank, an indemnitee or any other Person, whether or not an
indemnitee is otherwise a party thereto.

 

Section 7.7.           Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

Section 7.8.           Successor Agent. The Administrative Agent may resign at
any time by giving notice thereof to the Banks and the Borrower. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall, provided no
Event of Default has occurred and is then continuing, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed by
the Required Banks and approved by the Borrower, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may (but shall not be
required to), on behalf of the Banks, appoint a successor Administrative Agent
which shall be the Administrative Agent, who shall act until the Required Banks
shall appoint an Administrative Agent.  Any appointment of a successor
Administrative Agent by Required Banks or the retiring Administrative Agent,
pursuant to the preceding sentence shall, provided no Event of Default has
occurred and is then continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed.  If no successor
Administrative Agent has accepted appointment as Administrative Agent by the
date that is 30 days following a retiring Administrative Agent’s notice of
resignation (and no successor agent has been appointed as successor
Administrative Agent by the retiring Administrative Agent), the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Banks shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Banks
appoint a successor agent as provided for above.  Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent and
the retiring Administrative Agent, shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative
Agent.  Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent in accordance with the
provisions of this Section 7.8.

 

57

--------------------------------------------------------------------------------


 

Section 7.9.           Consents and Approvals. All communications from the
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to the
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (iv) shall include the Administrative Agent’s recommended course
of action or determination in respect thereof ).  Each Bank shall reply
promptly, but in any event within ten (10) Business Days after receipt of the
request therefor from the Administrative Agent. With respect to decisions
requiring the approval of the Required Banks, each affected Bank, or all the
Banks, as the case may be, the Administrative Agent, shall submit its
recommendation or determination for approval of or consent to such
recommendation or determination to all Banks and upon receiving the required
approval or consent shall follow the course of action or determination of the
Required Banks, each affected Bank or all the Banks, as the case may be.

 

Section 7.10.         Proofs of Claim.  In case of the pendency of any
proceeding under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
the Loans shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any other Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Banks and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Banks and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder.  Nothing
in this Section 7.10 shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

58

--------------------------------------------------------------------------------


 

ARTICLE VIII



CHANGE IN CIRCUMSTANCES

 

Section 8.1.           Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Eurodollar
Borrowing the Administrative Agent or the Required Banks determine in good faith
that deposits in Dollars are not being offered in the relevant market for such
Interest Period or that the Eurodollar Rate for such Interest Period will not
adequately reflect the cost to the Banks or the Required Banks, as the case may
be, of making, funding or maintaining such Eurodollar Borrowing for such
Interest Period, the Administrative Agent shall forthwith give notice thereof to
the Borrower and the Banks, whereupon until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligations of the Banks to make, continue, or convert Loans into,
Eurodollar Loans in Dollars shall be suspended.  In such event, unless the
Borrower notifies the Administrative Agent on or before the second (2nd)
Eurodollar Business Day before, but excluding, the date of any Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing.

 

Section 8.2.           Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Eurodollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Eurodollar Lending Office) to make, maintain or fund its Eurodollar
Loans in a particular currency, the Administrative Agent shall forthwith give
notice thereof to the other Banks and the Borrower, whereupon until such Bank
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Bank in the case
of the event described above to make Eurodollar Loans in such currency, shall be
suspended. With respect to Eurodollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section 8.2, such Bank shall designate a
different Eurodollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the reasonable judgment of such Bank, be
otherwise commercially disadvantageous to such Bank.

 

If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Eurodollar Loans, the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Loans of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Loans of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other amounts due hereunder.

 

59

--------------------------------------------------------------------------------


 

Section 8.3.           Increased Cost and Reduced Return.

 

(a)           If, on or after the Closing Date, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency, (i) shall subject any Bank to any tax on its capital
reserves (or any similar tax) with respect to this Agreement or any Loan made by
it (except for Non-Excluded Taxes and Other Taxes covered by Section 8.4 and
changes in the rate of tax on the overall net income or profits of such Bank);
(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System (but excluding with respect to any Eurodollar Loan any
such requirement reflected in an applicable Eurodollar Reserve Percentage)),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or (iii) shall impose on any Bank (or its Applicable
Lending Office) or on the interbank market any other condition materially more
burdensome in nature, extent or consequence than those in existence as of the
Closing Date affecting such Bank’s Eurodollar Loans or its obligation to make
Eurodollar Loans, and the result of any of the foregoing is to increase the cost
to such Bank (or its Applicable Lending Office) of making or maintaining any
Eurodollar Loan, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Note with respect to such Eurodollar Loans, by an amount reasonable determined
by such Bank to be material, then, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts (based upon a reasonable allocation thereof by
such Bank to the Eurodollar Loans made by such Bank hereunder) as will
compensate such Bank for such increased cost or reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances; provided however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and Basel III, all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a change in law, regardless
of the date enacted, adopted or issued.

 

(b)           If any Bank shall have reasonably determined that, after the
Closing Date, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) made after the Closing
Date of any such authority, central bank or comparable agency, has or would have
the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy or liquidity) by an amount reasonably deemed by such
Bank to be material, then from time to time, within 15 days after demand by such
Bank (with a copy to the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances; provided however, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and Basel III, all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in law, regardless of the date enacted, adopted or issued.

 

(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the Closing Date,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
Notwithstanding the foregoing, if such Bank shall fail to notify the Borrower of
any such event within ninety (90) days following the end of the month during
which such event occurred, then the Borrower’s liability for any amounts
described in this Section incurred by such Bank as a result of such event shall
be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified the Borrower of the occurrence of such event. A certificate of
any Bank claiming compensation under this Section 8.3 and setting forth a
reasonably detailed calculation of the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of demonstrable error.  In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.

 

(d)           If at any time, any Bank has demanded compensation pursuant to
this Section 8.3, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent to either (x) in accordance with
Section 9.6 (c), cause an Assignee to offer to purchase the Loans of such Bank
for an amount equal to such Bank’s outstanding Loans plus accrued interest, fees
and other amounts due to such Bank, and to become a Bank hereunder, or to obtain
the agreement of one or more existing Banks to offer to purchase the Loans of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon.

 

Section 8.4.           Taxes.

 

(a)           Any and all payments made by or on behalf of any Loan Party to or
for the account of any Bank or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for or
on account of any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Bank and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by (A) the
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof, (B) in the
case of each Bank, the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof or (C) any other jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such Bank or the Administrative Agent and such other jurisdiction,
except to the

 

61

--------------------------------------------------------------------------------


 

extent that such connection would not have arisen but for entering into the
transactions contemplated hereby and (ii) U.S. federal withholding taxes imposed
under FATCA (all such non-excluded taxes, duties, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Non-Excluded Taxes”); provided that, if any Non-Excluded Taxes are required to
be deducted from or in respect of any sum payable hereunder or under any other
Loan Document, as determined in good faith by the applicable withholding agent,
(w) the sum payable by the applicable Loan Party shall be increased as necessary
so that after making all required deductions (including, without limitation,
deductions applicable to additional sums payable under this Section 8.4) such
Bank or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (x) the
Borrower shall make or cause to be made such deductions, (y) the Borrower shall
pay or cause to be paid the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (z) the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof, as soon as practicable after such payment is made.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary, intangible, recording or filing taxes and any other excise
or property taxes, or charges or similar levies which arise from any payment
made hereunder or under any other Loan Document or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other Loan
Document (hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) payable or paid by
such Bank or the Administrative Agent (as the case may be) and any liability for
penalties and interest arising therefrom or with respect thereto whether or not
such Non-Excluded Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant taxation authority or other authority in accordance
with applicable law.  This indemnification shall be made within 15 days from the
date such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

 

(d)           (i) Each Bank that is a United States person for U.S. federal
income tax purposes, on or prior to the date of its execution and delivery of a
Bank Addendum and on or prior to the date on which it becomes a Bank in the case
of each other Bank (and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent), shall provide the Borrower and the
Administrative Agent with two duly completed copies of Internal Revenue Service
Form W-9 or any successor form prescribed by the Internal Revenue Service and
shall provide the Borrower and the Administrative Agent with two further copies
of any such form on or before the date any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered to the Borrower and the Administrative
Agent.  Each Bank that is not a United States person for U.S. federal income tax
purposes, on or prior to the date of its execution and delivery of a Bank
Addendum and on or prior to the date on which it becomes a Bank in the case of
each other Bank (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), shall provide the Borrower and the
Administrative

 

62

--------------------------------------------------------------------------------


 

Agent with two duly completed copies of an Internal Revenue Service Form W-8BEN,
W-8ECI, or W-81MY as applicable to such Bank, or any successor form prescribed
by the Internal Revenue Service, and shall provide the Borrower and the
Administrative Agent with two further copies of any such form on or before the
date that any such form expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered by it
to the Borrower and the Administrative Agent.  A Bank that provides copies of
the Internal Revenue Service Form W-8BEN and that is legally entitled to claim
the portfolio interest exemption pursuant to Section 881(c) of the Code, shall
further provide the Borrower and the Administrative Agent with, together with
such Internal Revenue Service Form W-8BEN, a written confirmation of its
entitlement to such exemption substantially in the form of Exhibit J.  To the
extent that it is legally entitled to do so, a Bank shall properly claim that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of, or eliminates, withholding tax on
payments of interest hereunder.  A Bank that is not a United States person and
that grants a participating interest in a Loan or Commitment to any other Person
shall provide, in addition to its own forms specified above, the Borrower and
the Administrative Agent with two duly completed copies of the Internal Revenue
Service form applicable to such other Person, each under the cover of an
Internal Revenue Service Form W-8IMY and a withholding statement prepared in the
manner prescribed by the Internal Revenue Service, or such other forms and/or
certificates evidencing such Participant’s entitlement to any exemption from, or
reduction in the rate of U.S. withholding tax, and shall provide the Borrower
and the Administrative Agent with two further copies of any such forms and
statements on or before the date any such forms or statements expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form or statement previously delivered to the Borrower and the
Administrative Agent.  Each Bank that is not a United States person for U.S.
federal income tax purposes shall deliver to the Borrower and the Administrative
Agent any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made. If a Bank fails to timely and properly provide or
update such forms or statements (unless such failure is due to a change in
treaty, law or regulation occurring subsequently to the time such Bank first
becomes a party to this Agreement)  or if the form or statement provided by a
Bank at the time such Bank first becomes a party to this Agreement indicates a
United States withholding tax rate in excess of zero, then backup withholding or
withholding tax resulting from the foregoing shall be considered excluded from
“Non-Excluded Taxes” as defined in Section 8.4(a), except to the extent that, in
the case of United States withholding tax, such Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
applicable Loan Party with respect to such United States withholding tax. 
Notwithstanding any other provision of this paragraph (d)(i), no Bank shall be
required to deliver any form, statement, certificate or supplementary
documentation pursuant to this paragraph (d)(i) that such Bank is not legally
able to deliver.

 

(ii)          The Administrative Agent shall deliver two duly completed copies
of Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch”
and that the payments it receives for the account of others are not effectively
connected with the conduct of

 

63

--------------------------------------------------------------------------------


 

its trade or business in the United States and that it is using such form as
evidence of its agreement with the Borrower to be treated as a U.S. person with
respect to such payments.

 

(e)           Upon reasonable demand by, and at the expense of, the Borrower or
the Administrative Agent to any Bank, the Bank shall deliver to the Borrower and
the Administrative Agent, or to such government or taxing authority as the
Borrower or the Administrative Agent may reasonably direct, any form or document
that may be required or reasonably requested in writing in order to allow a
payment to be made hereunder or under any other Loan Document without any
deduction or withholding for or on account of any Non-Excluded Taxes or with
such deduction or withholding at a reduced rate (so long as the completion,
execution or submission of such form or document would not materially prejudice
the legal or commercial position of the party in receipt of such demand), with
any such form or document to be accurate and completed in a manner reasonably
satisfactory to the Borrower or the Administrative Agent making such demand and
to be executed and to be delivered with any reasonably required certification.

 

(f)            If a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(g)           For any period with respect to which a Bank has failed to provide
the Borrower and the Administrative Agent with the appropriate form pursuant to
(and to the extent required by) paragraph (d)(i) (unless such failure is due to
a change in treaty, law or regulation occurring subsequent to the date on which
a form originally was required to be provided), such Bank shall not be entitled
to indemnification under Section 8.4(c) with respect to Non-Excluded Taxes
imposed by the United States, to the extent that such Non-Excluded Taxes would
not have been imposed but for such Bank’s failure to provide such form;
provided, however, that should a Bank, which is otherwise exempt from or subject
to a reduced rate of withholding tax, become subject to Non-Excluded Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as such Bank shall reasonably request to assist such Bank to
recover such taxes so long as the Borrower shall incur no cost or liability as a
result thereof.

 

(h)           If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will, if
requested in writing by the Borrower, change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the

 

64

--------------------------------------------------------------------------------


 

reasonable judgment of such Bank, is not otherwise disadvantageous to such Bank;
provided, that nothing in this Section 8.4(h) shall affect or postpone any of
the obligations of the Borrower or the rights of any Bank pursuant to this
Section 8.4.

 

(i)            If at any time, any Bank has demanded compensation pursuant to
Section 8.3 or Section 8.4 or the obligation of such Bank to make Eurodollar
Loans has been suspended pursuant to Section 8.2, in any such case, the Borrower
shall have the right, upon five (5) Business Day’s notice to the Administrative
Agent to either (x) in accordance with Section 9.6 (c), cause an Assignee to
offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans plus accrued interest, fees and other amounts due to
such Bank, and to become a Bank hereunder, or to obtain the agreement of one or
more existing Banks to offer to purchase the Commitments of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon; provided that (i) any replacement of a Bank under
this paragraph does not conflict with any organizational or governing documents
of any Person and any law, treaty rule or regulation applicable to or binding
upon such Person or any of its property, (ii) prior to any replacement under
this paragraph, such Bank shall have taken no action under Section 8.4(h) so as
to eliminate the continued need for payments of amounts owing pursuant to
Section 8.3 or 8.4, (iii) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (iv) the replaced Bank
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (v) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 8.3 or 8.4, as the case may be,
and (vi) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Bank shall have against
the replaced Bank.

 

(j)            Each Bank shall severally indemnify the Administrative Agent for
the full amount of any taxes, duties, levies, imposts, deductions, charges or
withholdings imposed by any taxation authority or other authority, that are
attributable to (i) such Bank (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Non-Excluded Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so) or
(ii) such Bank’s failure to comply with the provisions of
Section 9.6(b) relating to the maintenance of a Participant Register and, in
either case, that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith.  A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error.  Each
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this paragraph (j).

 

(k)           Each party’s obligations under this Section 8.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

 

65

--------------------------------------------------------------------------------


 

replacement of, a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under the Loan Documents.

 

Section 8.5.           Base Rate Loans Substituted for Affected Eurodollar
Loans. If (i) the obligation of any Bank to make Eurodollar Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank has demanded compensation
under Section 8.3 or Section 8.4 with respect to its Eurodollar Loans and the
Borrower shall, by at least five Business Days’ prior notice to such Bank
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a)           the Borrower shall be deemed to have delivered a Notice of
Interest Rate Election with respect to such affected Eurodollar Loans and
thereafter all Loans which would otherwise be continued or converted by such
Bank to the Borrower as Eurodollar Loans shall be made instead as Base Rate
Loans; and

 

(b)           after each of its Eurodollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Eurodollar Loans
shall be applied to repay its Base Rate Loans instead; and

 

(c)           the Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Eurodollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.           Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party:  (x) in the case of the Borrower and the Administrative
Agent, at its address or facsimile number set forth on Exhibit K attached hereto
with duplicate copies thereof, in the case of the Borrower, to the Borrower, at
its address set forth on the signature page hereof, to its General Counsel and
Chief Financial Officer, (y) in the case of any Bank, at its address or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, such other address or facsimile number and/or email address
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower.  Each such notice, request or other
communication shall be effective (i) if given by telex or facsimile
transmission, when such facsimile is transmitted to the facsimile number
specified in this Section and the appropriate answerback or facsimile
confirmation is received, and if not received during the recipient’s normal
business hours, shall be deemed received at the opening of its next Business
Day, (ii) if given by certified registered mail, return receipt requested, with
first class postage prepaid, addressed as aforesaid, upon receipt or refusal to
accept delivery, (iii) if given by a nationally recognized overnight carrier, 24
hours after such communication is deposited with such carrier with postage
prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this

 

66

--------------------------------------------------------------------------------


 

Section 9.1; provided that notices to the Administrative Agent under Article II
or Article VIII shall not be effective until actually received.

 

Section 9.2.           No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.3.           Expenses; Indemnification.

 

(a)           The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent or the Arranger, (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable and documented fees and disbursements of special counsel
Simpson Thacher & Bartlett LLP ) or the Arranger, as applicable, in connection
with any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder, (ii) all reasonable and documented fees and
disbursements of special counsel in connection with the syndication of the
Loans, and (iii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arranger and each Bank,
including, without limitation, reasonable and invoiced fees and disbursements of
counsel for the Administrative Agent, the Arranger and each of the Banks, in
connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom (provided,
however, that the attorneys’ fees and disbursements for which the Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable and
invoiced non-duplicative fees and disbursements of (A) counsel for the
Administrative Agent, (B) counsel for the Arranger as a group and (C) counsel
for all of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable and invoiced non-duplicative costs
and expenses of the Administrative Agent). For purposes of this subsection
(a)(iii), (1) counsel for the Administrative Agent shall mean a single outside
law firm representing the Administrative Agent, (2) counsel for the Arranger
shall mean a single outside law firm representing the Arranger as a group (which
law firm may or may not be the same law firm representing the Administrative
Agent) and (3) counsel for all of the Banks as a group shall mean a single
outside law firm representing such Banks as a group (which law firm may or may
not be the same law firm representing the Administrative Agent).

 

(b)           The Borrower agrees to indemnify each Agent and each Bank, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution,

 

67

--------------------------------------------------------------------------------


 

delivery or performance of any Loan Document, (ii) any violation by the Borrower
or the Environmental Affiliates of any applicable Environmental Law, (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by the Borrower or any of the Environmental
Affiliates, including, without limitation, all on-site and off-site activities
of the Borrower or any Environmental Affiliate involving Materials of
Environmental Concern, (iv) the breach of any environmental representation or
warranty set forth herein, but excluding those liabilities, losses, damages,
costs and expenses (a) for which such Indemnitee has been compensated pursuant
to the terms of this Agreement or that are excluded under Section 8.3,
(b) incurred solely by reason of the gross negligence or willful misconduct of
such Indemnitee as determined by a final judgment of a court of competent
jurisdiction, (c) arising from any violation of Environmental Law relating to a
Property, which violation is caused by the act or omission of such Indemnitee
after such Indemnitee takes possession of such Property or (d) owing by such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of any Agent
or any Bank shall be solely in their respective capacities as such director,
officer, agent or employee. The Borrower’s obligations under this Section 9.3
shall survive the termination of this Agreement and the payment of the
Obligations. Without limitation of the other provisions of this Section 9.3, the
Borrower shall indemnify and hold each of the Agents and the Banks free and
harmless from and against all loss, costs (including reasonable and documented
attorneys’ fees and expenses), expenses, taxes, and damages (including
consequential damages) that the Agents and the Banks may suffer or incur by
reason of the investigation, defense and settlement of claims and in obtaining
any prohibited transaction exemption under ERISA or the Code necessary in the
Administrative Agent’s reasonable judgment by reason of the inaccuracy of the
representations and warranties, or a breach of the provisions, set forth in
Section 4.6(b).  In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of the Borrower’s equity holders or creditors, an Indemnitee or
any other Person, whether or not an Indemnitee is otherwise a party thereto.

 

Section 9.4.           Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches,
agencies and Affiliates of such Bank wherever located) to or for the credit or
the account of the Borrower against and on account of the Obligations of the
Borrower then due and payable to such Bank under this Agreement or under any of
the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Bank.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it, which is greater than the proportion received by any
other Bank with respect to such due amount, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
made by the

 

68

--------------------------------------------------------------------------------


 

other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans made
by the Banks shall be shared by the Banks pro rata; provided that nothing in
this Section 9.4 shall impair the right of any Bank to exercise any right of
set-off or counterclaim it may have to any deposits not received in connection
with the Loans and to apply the amount subject to such exercise to the payment
of indebtedness of the Borrower other than its indebtedness under the Loans. 
The Borrower agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of the Borrower in the
amount of such participation. Notwithstanding anything to the contrary contained
herein, any Bank may, by separate agreement with the Borrower, waive its right
to set off contained herein or granted by law and any such written waiver shall
be effective against such Bank under this Section 9.4.

 

Section 9.5.           Amendments and Waivers.  (a)  Any provision of this
Agreement or the Notes or other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Required Banks (and, if the rights or duties of the Administrative Agent
in its capacity as the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no amendment or waiver with respect to this
Agreement, the Notes or any other Loan Document shall, unless signed by each
Bank directly affected thereby, (i) reduce the principal of or rate of interest
on any Loan or any fees hereunder, (ii) postpone, whether through forbearance or
otherwise, the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder, (iii) reduce the percentage specified in the
definition of “Required Banks” or otherwise change the aggregate unpaid
principal amount of the Loans, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section 9.5 or any
other provision of this Agreement or any Collateral Document, (iv) release all
or a substantial portion of the Guarantors under the Guarantees (except as
expressly permitted by the Guarantees or this Agreement) or release all or a
substantial portion of the Collateral under the Collateral Documents (except as
expressly permitted by the Collateral Documents or this Agreement), (v) modify
the provisions of this Section 9.5, (vi) subject any Bank to any additional
obligation hereunder,(vii) amend, modify or waive the definition of “Pro Rata
Share” or any other provision that provides for the ratable or pro rata nature
of disbursements by or payments to Banks, or (viii) amend, modify or waive any
provision of Section 2.10 and Section 2.11; provided that, amendments of the
types described in clauses (vii) and (viii) of this Section 9.5 may be entered
into with the written consent of Required Banks in connection with a transaction
to add one or more additional tranches of term loans to repay the Loans of such
consenting Banks in order to extend the maturity date of such Loans, so long as
the modifications to Section 2.10 and Section 2.11 are only applicable to such
consenting Banks.

 

(b)           The Administrative Agent may, but shall have no obligation to,
with the concurrence of any Bank, execute amendments, modifications, waivers or
consents on behalf of such Bank.  Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. 
No notice to or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in

 

69

--------------------------------------------------------------------------------


 

accordance with this Section 9.5 shall be binding upon each Bank at the time
outstanding, each future Bank and, if signed by a Loan Party, on such Loan
Party.

 

Section 9.6.           Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that (i) the Borrower may not assign or otherwise
transfer any of its rights under this Agreement or the other Loan Documents
without the prior written consent of all Banks and the Administrative Agent and
(ii) a Bank may not assign or otherwise transfer any of its interest under this
Agreement except as permitted in subsection (b) and (c) of this Section 9.6.

 

(b)           Prior to the occurrence of an Event of Default, any Bank may at
any time, grant to a then existing Bank or any Affiliate thereof, one or more
banks, finance companies, insurance companies or other financial institutions or
trusts (a “Participant”) participating interests in any or all of its Loans.
After the occurrence and during the continuance of an Event of Default, any Bank
may at any time grant to any Person in any amount (also a “Participant”),
participating interests in any or all of its Loans.  Any participation made
during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement.  Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement or any other Loan Document; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), or (iii) of
Section 9.5(a) without the consent of the Participant.  The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article VIII with respect to its participating
interest (it being understood that the documentation required under
Section 8.4(d) shall be delivered to the participating Bank) to the same extent
as if it were a Bank and had acquired its interest by assignment pursuant to
paragraph (c) of this Section 9.6; provided that such Participant (i) agrees to
be subject to the provisions of Section 8.3 and Section 8.4 as if it were an
assignee under paragraph (c) of this Section and (ii) shall not be entitled to
receive any greater payment under Section 8.3 or Section 8.4, with respect to
any participation, than its participating Bank would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any requirement, interpretation or
application of law or compliance by any Bank with any request or directive
(whether or not having the force of law) from any central bank or relevant
authority made subsequent to the Closing Date that occurs after the Participant
acquired the applicable participation.  Each Bank that grants participating
interests in any or all of its Loans, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and principal amount of the Loan
and interest owing to each Participant (the “Participant

 

70

--------------------------------------------------------------------------------


 

Register”); provided that no Bank shall have any obligations to disclose all or
any portion of the Participant Register to any Person, except to the extent that
such disclosure is necessary to establish that such Loan is in registered form
under Section 5f. 103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

(c)           (i) Subject to the conditions set forth in paragraph
(c)(ii) below, any Bank may assign to one or more assignees (including without
limitation, subject to Section 2.13, the Borrower) (each, an “Assignee”), other
than a natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it) with
the prior written consent of:

 

(A)          the Borrower (such consent not to be unreasonably withheld and
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof), provided that no consent of the Borrower shall be required for an
assignment to a Bank, an affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Bank, an affiliate of a Bank, an Approved Fund or an assignment
to the Borrower as contemplated by Section 2.13.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Bank, an affiliate of a
Bank or an Approved Fund or an assignment of the entire remaining amount of the
assigning Bank’s Loans, the amount of the Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (which shall be calculated as necessary to include
any concurrent assignments by the assignor to an affiliate, or an Approved Fund,
of the assignee) unless each of the Borrower and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any;

 

(B)          (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (other than in the case of an assignment to the
Borrower as contemplated by Section 2.13) and (2) the assigning Bank shall have
paid in full any amounts owing by it to the Administrative Agent; and

 

71

--------------------------------------------------------------------------------

 


 

(C)          the Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (c)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 8.3, 8.4
and 9.3).  Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (b) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower and permitting access thereto to the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks and each of their Assignees, and principal amount of the
Loans and interest owing to, each Bank pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Bank and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Bank
hereunder), the processing and recordation fee referred to in
paragraph (c)(ii)(B) of this Section and any written consent to such assignment
required by paragraph (c)(i) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

72

--------------------------------------------------------------------------------


 

(d)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.

 

(e)           No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or
Section 8.4 than such Bank would have been entitled to receive with respect to
the rights transferred, unless such transfer is made (i) with the Borrower’s
prior written consent, (ii) by reason of the provisions of Section 8.2,
Section 8.3 or Section 8.4 requiring such Bank to designate a different
Applicable Lending Office under certain circumstances or (iii) at a time when
the circumstances giving rise to such greater payment did not exist.

 

Section 9.7.           Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, in each case,
which are located in New York County, and, by execution and delivery of this
Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof.  The Borrower
irrevocably consents, for itself, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address for notice as provided under Section 9.1 hereof. 
The Borrower hereby, for itself, irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.  Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.

 

(c)           If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

 

(d)           The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower to make
payments in any currency of the principal of and interest on the Loans of the
Borrower and any other amounts due from the

 

73

--------------------------------------------------------------------------------


 

Borrower hereunder to the Administrative Agent as provided herein (i) shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment (whether or not entered in accordance with Section 9.7(c)), in any
currency other than the relevant currency, except to the extent that such tender
or recovery shall result in the actual receipt by the Administrative Agent at
its relevant office on behalf of the Banks of the full amount of the relevant
currency expressed to be payable in respect of the principal of and interest on
the Loans and all other amounts due hereunder (it being assumed for purposes of
this clause (i) that the Administrative Agent will convert any amount tendered
or recovered into the relevant currency on the date of such tender or recovery),
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the relevant currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the relevant currency
so expressed to be payable and (iii) shall not be affected by an unrelated
judgment being obtained for any other sum due under this Agreement.

 

Section 9.8.           Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).

 

Section 9.9.           WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS
AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.10.         Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Loans hereunder.

 

Section 9.11.         Domicile of Loans. Subject to the provisions of
Article VIII, each Bank may transfer and carry its Loans at, to or for the
account of any domestic or foreign branch office, subsidiary or affiliate of
such Bank.

 

Section 9.12.         Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through the Borrower against the
Administrative Agent, the Documentation Agent, the Syndication Agent or any Bank
or the affiliates, directors, officers, employees, attorneys or agent of any of
them for any punitive, consequential, special or exemplary damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or by the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower

 

74

--------------------------------------------------------------------------------


 

hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

Section 9.13.         Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower and each Guarantor. 
Notwithstanding the foregoing, no recourse under or upon any obligation,
covenant, or agreement contained in this Agreement shall be had against any
officer, director, shareholder or employee of the Borrower or of any Guarantor
except in the event of fraud or misappropriation of funds on the part of such
officer, director, shareholder or employee.

 

Section 9.14.         Confidentiality. Each of the Agents and the Banks
understands that some of the information furnished to it pursuant to this
Agreement and the other Loan Documents may be received by it prior to the time
that such information shall have been made public, and each of the Agents and
the Banks hereby agrees that it will keep all Information (as defined below)
received by it confidential except that each Agent and each Bank shall be
permitted to disclose Information (i) only to such of its officers, directors,
employees, agents, auditors, Affiliates and buyers as need to know such
information in connection with this Agreement or any other Loan Document and who
will be advised of the confidential nature of such Information; (ii) to any
other party to this Agreement; (iii) to a proposed Assignee or Participant in
accordance with Section 9.6 hereof or to a counterparty or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations hereunder, provided such Person agrees in
writing to keep such Information confidential on terms substantially similar to
this Section 9.14; (iv) to the extent required by applicable law and regulations
or by any subpoena or other legal process; (v) to the extent requested by any
bank regulatory authority or other regulatory authority or self-regulatory
organization; (vi) to the extent such information becomes publicly available
other than as a result of a breach of this Agreement; (vii) to the extent the
Borrower shall have consented to such disclosure or (viii) in connection with
any legal or other enforcement proceeding in connection with any Loan Document
or any of the transaction contemplated thereby. For the purposes of this
Section, “Information” means all information received from the Borrower or its
respective officers, directors, employees, agents, auditors, lawyers and
Affiliates relating to the Borrower or any of its Subsidiaries or Affiliates
(including Investment Affiliates) or any of their respective businesses other
than information that is generally available to the public.  In the event of any
required disclosure of Information, any Person required to maintain the
confidentiality of such Information as provided in this Section 9.14 agrees to
use reasonable efforts to inform the Borrower as promptly as practicable of the
circumstances and the Information required to be disclosed to the extent not
prohibited by applicable law.

 

Section 9.15.         USA Patriot Act. Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the
Patriot Act.

 

Section 9.16.         Acknowledgements.  The Borrower hereby (a) acknowledges
that (i) it has been advised by counsel in the negotiation, execution and

 

75

--------------------------------------------------------------------------------


 

delivery of this Agreement and that the Loan Parties have consulted their own
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents; (ii) none of the Agents or any Bank has any
fiduciary, advisory or agency relationship with or duty to the Borrower arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Agents and Banks, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; (iii) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Banks or among the Borrower or any other Loan Parties and the
Banks; (iv) the Agents and the Banks on the one hand, and the Loan Parties, on
the other hand, have an arm’s length business relationship that does not
directly or indirectly give rise to, nor do the Loan Parties rely on, any
fiduciary duty to the Loan Parties or their affiliates on the part of the Agents
or the Banks; (v) each Agent and Bank has been, is, and will be acting solely as
a principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their affiliates or any other
Person; (vi) none of the Agents or Banks has any obligation to the Loan Parties
or their affiliates with respect to the transactions contemplated by this
Agreement or the other Loan Documents except those obligations expressly set
forth herein or therein or in any other express writing executed and delivered
by such Agent or Bank and the Loan Parties or any such affiliate; and (vii) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents; and (b) waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or any other Agent with Bank with respect to
any breach or alleged breach of agency or fiduciary duty.

 

Section 9.17.         Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Bank (without requirement of notice to or consent of any Bank
except as expressly required by Section 9.5) to take any action requested by the
Borrower or any Guarantor having the effect of releasing any Collateral or any
Guarantor from its guarantee obligations (i) to the extent necessary to permit
consummation of any transaction permitted by any Loan Document or that has been
consented to in accordance with Section 9.5 or (ii) under the circumstances
described in paragraph (b) below.

 

(b)           At such time as the Loans and the other Obligations under the Loan
Documents shall have been paid in full, the Collateral shall be released from
the Liens created by the Collateral Documents, and the Collateral Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

(c)           Notwithstanding anything herein to the contrary, the parties
hereto acknowledge that the Excluded Assets do not constitute Collateral and may
be transferred to the Borrower or any of its Subsidiaries (and shall be
transferred together with all related

 

76

--------------------------------------------------------------------------------


 

liabilities and obligations) and such transfers shall be permitted hereunder,
provided that such Excluded Assets shall otherwise be subject to the covenants
of this Agreement once transferred.

 

Section 9.18.         Exhibits.  On and after the Restatement Effective Date,
(i) each reference in the Loan Documents and in the Exhibits to this Agreement
to the “Credit Agreement”, “thereunder”, “thereof” or words of like import shall
mean and be a reference to this Agreement and (ii) the definition of any term
defined in any Loan Document or Exhibit to this Agreement by reference to the
terms defined in the Existing Credit Agreement shall be amended to be defined by
reference to the defined term in this Agreement.

 

[remainder of page intentionally left blank; signature pages follow]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

iSTAR FINANCIAL INC., a Maryland corporation, as the Borrower

 

 

 

By:

/s/ Michelle M. MacKay

 

 

Name:

Michelle M. MacKay

 

 

Title:

Executive Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent and a Bank

 

 

 

By:

/s/ Chiara Carter

 

 

Name:

Chiara Carter

 

 

Title:

Vice President

 

 

BARCLAYS BANK PLC, as Syndication Agent

 

 

 

By:

/s/ Craig Malloy

 

 

Name:

Craig Malloy

 

 

Title:

Director

 

 

BANK OF AMERICA, N.A., as Documentation Agent

 

 

 

By:

/s/ Daniel J. Kelly

 

 

Name:

Daniel J. Kelly

 

 

Title:

Managing Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------